Exhibit 10.30

 

--------------------------------------------------------------------------------

 

$100,000,000

 

CREDIT AGREEMENT

 

among

 

CSG SYSTEMS INTERNATIONAL, INC.,

as Borrower,

 

The Lenders

from Time to Time Parties Hereto,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

KEYBANK NATIONAL ASSOCIATION,

as Co-Lead Arrangers and Co-Book Runners

 

Dated as of September 21, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

    Section 1.   DEFINITIONS    1                 1.1   Defined Terms    1
                1.2   Other Definitional Provisions    22     Section 2.  
AMOUNT AND TERMS OF COMMITMENTS    23                 2.1   Revolving Credit
Commitments    23                 2.2   Procedure for Revolving Credit Borrowing
   23                 2.3   Swing Line Loans.    23                 2.4  
Procedure for Swing Line Borrowing    24                 2.5   Repayment of
Loans; Evidence of Debt    24                 2.6   Commitment Fees, etc    25
                2.7   Termination or Reduction of Revolving Credit Commitments
   26                 2.8   Optional Prepayments    26                 2.9  
Conversion and Continuation Options    27                 2.10   Minimum Amounts
and Maximum Number of Eurodollar Tranches    28                 2.11   Interest
Rates and Payment Dates    28                 2.12   Computation of Interest and
Fees    28                 2.13   Inability to Determine Interest Rate    29
                2.14   Pro Rata Treatment and Payments    29
                2.15   Requirements of Law    31                 2.16   Taxes   
32                 2.17   Indemnity    34                 2.18   Illegality   
35                 2.19   Change of Lending Office    35                 2.20  
Replacement of Lenders under Certain Circumstances    35     Section 3.  
LETTERS OF CREDIT    37                 3.1   L/C Commitment    37
                3.2   Procedure for Issuance of Letter of Credit    37
                3.3   Fees and Other Charges    38                 3.4   L/C
Participations    38                 3.5   Reimbursement Obligation of the
Borrower    39                 3.6   Obligations Absolute    40
                3.7   Letter of Credit Payments    41                 3.8  
Applications    41     Section 4.   REPRESENTATIONS AND WARRANTIES    41
                4.1   Financial Condition    41                 4.2   No Change
   42                 4.3   Corporate Existence; Compliance with Law    42
                4.4   Corporate Power; Authorization; Enforceable Obligations   
42                 4.5   No Legal Bar    42                 4.6   No Material
Litigation    43                 4.7   No Default    43                 4.8  
Ownership of Property; Liens    43

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

                4.9   Intellectual Property    43                 4.10   Taxes
   44                 4.11   Federal Regulations    44                 4.12  
Labor Matters    44                 4.13   ERISA    44                 4.14  
Investment Company Act; Other Regulations    45                 4.15  
Subsidiaries    45                 4.16   Use of Proceeds    45
                4.17   Environmental Matters    45                 4.18  
Accuracy of Information, etc    46                 4.19   Security Documents   
47                 4.20   Solvency    47                 4.21   Date of
Representations and Warranties    48     Section 5.   CONDITIONS PRECEDENT    48
                5.1   Conditions to Closing Date    48                 5.2  
Conditions to Each Extension of Credit    50     Section 6.   AFFIRMATIVE
COVENANTS    50                 6.1   Financial Statements    50
                6.2   Certificates; Other Information    51                 6.3
  Payment of Obligations    52                 6.4   Conduct of Business and
Maintenance of Existence, etc    53                 6.5   Maintenance of
Property; Insurance    53                 6.6   Inspection of Property; Books
and Records; Discussions    53                 6.7   Notices    53
                6.8   Environmental Laws    54                 6.9   Additional
Collateral, etc    55                 6.10   Further Assurances    57
    Section 7.   NEGATIVE COVENANTS    57                 7.1   Financial
Condition Covenants    58                 7.2   Limitation on Indebtedness    58
                7.3   Limitation on Liens    59                 7.4   Limitation
on Fundamental Changes    61                 7.5   Limitation on Disposition of
Property    61                 7.6   Limitation on Restricted Payments    62
                7.7   Limitation on Investments    63                 7.8  
Limitation on Charter Amendments    65                 7.9   Limitation on
Transactions with Affiliates    65                 7.10   Limitation on Sales
and Leasebacks    65                 7.11   Limitation on Changes in Fiscal
Periods    65                 7.12   Limitation on Negative Pledge Clauses    65
                7.13   Limitation on Restrictions on Subsidiary Distributions   
66                 7.14   Limitation on Lines of Business    66

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

                7.15   Prepayments of Subordinated Debt; Amendments to Indenture
   66                 7.16   Limitation on Hedge Agreements    67
                7.17   Negative Pledge    67     Section 8.   EVENTS OF DEFAULT
   68     Section 9.   THE AGENTS    71                 9.1   Appointment    71
                9.2   Delegation of Duties    71                 9.3  
Exculpatory Provisions    71                 9.4   Reliance by Agents    72
                9.5   Notice of Default    73                 9.6   Non-Reliance
on Agents and Other Lenders    73                 9.7   Indemnification    74
                9.8   Agent in Its Individual Capacity    75                 9.9
  Successor Administrative Agent    75                 9.10   Collateral
Matters; Authorization to Release Liens and Guarantees    75
                9.11   The Arrangers and the Syndication Agent    76
    Section 10.   MISCELLANEOUS    76                 10.1   Amendments and
Waivers    76                 10.2   Notices    77                 10.3   No
Waiver; Cumulative Remedies    78                 10.4   Survival of
Representations and Warranties    78                 10.5   Payment of Expenses
   79                 10.6   Successors and Assigns; Participations and
Assignments    80                 10.7   Adjustments; Set-off    83
                10.8   Counterparts    84                 10.9   Severability   
84                 10.10   Integration    84

                10.11

  GOVERNING LAW    84                 10.12   Submission To Jurisdiction;
Waivers    84                 10.13   Acknowledgments    85
                10.14   Confidentiality    85                 10.15   Release of
Collateral and Guarantee Obligations    86                 10.16   Certain
Provisions Regarding Outstanding Letters of Credit    87                 10.17  
Accounting Changes    87                 10.18   Delivery of Lender Addenda   
88                 10.19   Designated Senior Indebtedness    88
                10.20   WAIVERS OF JURY TRIAL    88                 10.21  
Patriot Act    88

 

iii



--------------------------------------------------------------------------------

ANNEXES: A    Pricing Grid SCHEDULES: 1.1A    Permitted Investments 4.4   
Consents, Authorizations, Filings and Notices 4.15    Subsidiaries 4.19-1    UCC
Filing Jurisdictions 4.19-2    UCC Financing Statements to Remain on File 4.19-3
   UCC Financing Statements to be Terminated 7.2    Existing Indebtedness 7.3   
Existing Liens EXHIBITS: A    Form of Guarantee and Collateral Agreement B   
Form of Compliance Certificate C    Form of Closing Certificate D    Form of
Borrowing Notice E    Form of Assignment and Acceptance F-1    Form of Revolving
Credit Note F-2    Form of Swing Line Note G    Form of Exemption Certificate H
   Form of Lender Addendum I    Form of Notice of Conversion/Continuation

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 21, 2004, among CSG SYSTEMS
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), WELLS FARGO BANK NATIONAL ASSOCIATION, as
administrative agent (in such capacity and as further defined below, the
“Administrative Agent”), and KEYBANK NATIONAL ASSOCIATION, as syndication agent
(in such capacity, the “Syndication Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower the credit facilities described herein for ongoing working capital,
general corporate purposes and for the other purposes expressly set forth
herein; and

 

WHEREAS, each of the Lenders and the other parties hereto are willing to make
available the credit facilities described herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms.

 

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

 

“Adjusted LIBOR”: for each Interest Period in respect of LIBOR Loans comprising
part of the same borrowing, an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of one percent (0.01%)) determined pursuant to
the following formula:

 

Adjusted LIBOR =  

LIBOR

--------------------------------------------------------------------------------

    1.00 – Eurodollar Reserve Percentage

 

“Adjustment Date”: as defined in the Pricing Grid.

 

“Administrative Agent”: as defined in the preamble hereto; and shall include any
successor Administrative Agent appointed pursuant to Section 9.9.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan or Multiemployer Plan). For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (a)
vote 20% or more of the securities having ordinary voting power for the election
of directors (or persons performing similar functions) of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

1



--------------------------------------------------------------------------------

“Agents”: the collective reference to the Syndication Agent and the
Administrative Agent.

 

“Aggregate Available Revolving Credit Commitments”: the aggregate of the
Available Revolving Credit Commitments of each Lender having a Revolving Credit
Commitment.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Credit Commitment then in effect or, if
the Revolving Credit Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading as set forth in the Pricing Grid.

 

“Application”: an application, in such form as the relevant Issuing Lender may
reasonably specify from time to time in accordance with its customary practice,
requesting such Issuing Lender to issue a Letter of Credit.

 

“Arrangers”: the collective reference to Wells Fargo and KeyBank in their
separate capacities as co-lead arrangers and co-book-runners.

 

“Assignee”: as defined in Section 10.6(c).

 

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E.

 

“Assignor”: as defined in Section 10.6(c).

 

“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to (a) such Lender’s Revolving Credit
Commitment then in effect less the sum of (b) (i) such Lender’s Revolving
Extensions of Credit then outstanding plus (ii) such Lender’s (including such
Lender which is also the Swing Line Lender) Revolving Credit Percentage of the
Swing Line Extensions of Credit then outstanding.

 

“Base Rate”: for any day, the higher of (a) the per annum floating rate
established by Wells Fargo in San Francisco, California as its “prime rate” for
domestic (United States) commercial loans in effect on such day (the “Prime
Rate”) and (b) the per annum floating rate equal to one-half of one percent
(0.50%) in excess of the Federal Funds Effective Rate in effect on such day. The
Prime Rate is a rate set by Wells Fargo based upon various factors, including
Wells Fargo’s costs and desired return, general economic conditions and other
factors, and is

 

2



--------------------------------------------------------------------------------

neither directly tied to an external rate of interest or index nor necessarily
the lowest or best rate of interest actually charged by Wells Fargo at any given
time to any customer or particular class of customers for any particular credit
extension. Wells Fargo may make commercial or other loans at rates of interest
at, above or below the Prime Rate. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.

 

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

 

“Benefited Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Borrowing Notice”: with respect to any request for a borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit D.

 

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City or San Francisco are authorized or required by law to close and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Loans, any day which is a Business
Day described in clause (a) and which is also a day for trading by and between
banks in Dollar deposits in the interbank eurodollar market.

 

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time

 

3



--------------------------------------------------------------------------------

deposits or overnight bank deposits having maturities of one year or less from
the date of acquisition issued by (i) any commercial bank organized under the
laws of the United States of America or any state thereof, or any branch or
agency of a foreign bank licensed to conduct business in the United States of
America, in each case having combined capital and surplus of not less than
$500,000,000 or (ii) any Lender; (c) commercial paper of an issuer rated at
least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within 270 days from the date of acquisition; (d) repurchase obligations of (i)
any Lender, (ii) any commercial bank satisfying the requirements of clause (b)
of this definition or (iii) any other Person (x) whose commercial paper (or the
commercial paper of whose direct or indirect parent) satisfies the ratings
criteria set forth in clause (c) above or (y) whose long term unsecured senior
debt (or the long term unsecured senior debt of whose direct or indirect parent)
is rated at least A- by S&P or A3 by Moody’s or if both S&P and Moody’s cease
publishing ratings of long term unsecured senior debt generally, carries an
equivalent rating by another nationally recognized rating agency, having a term
of not more than 90 days with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A- by S&P or A-2 by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) shares of money market mutual
or similar funds at least 95% of whose assets are invested in investments
satisfying the requirements of clauses (a) through (f) of this definition, as
applicable; (h) investments permitted under the guidelines attached hereto as
Schedule 1.1A; and (i) in the case of any Subsidiary of the Borrower organized
or having a material place of business outside the United States, investments
denominated in the currency of the jurisdiction in which such Subsidiary is
organized or has a material place of business which are substantially similar to
the items specified in clauses (a) through (h) above.

 

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall
acquire, or obtain rights (whether by means or warrants, options or otherwise)
to acquire, beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of securities representing greater
than 30% of the combined voting power of all securities of the Borrower
ordinarily entitled to vote in the election of directors; (b) a majority of the
board of directors of the Borrower shall cease to consist of Continuing
Directors; (c) the Borrower shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of CSG
free and clear of all Liens (except Liens created by the Guarantee and
Collateral Agreement); or (d) a Specified Change of Control.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date shall be not later than September 30,
2004.

 

4



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: with respect to any Lender, each of the Revolving Credit
Commitment and the Swing Line Commitment of such Lender.

 

“Commitment Fee Rate”: the Commitment Fee Rate will be determined pursuant to
the Pricing Grid.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Consolidated EBITDA”: of any Person, as measured on a consolidated basis for
such Person and its Subsidiaries for any period, Consolidated Net Income of such
Person and its Subsidiaries for such period plus without duplication and to the
extent reflected as a charge in the consolidated statement of income for such
period, the sum of (a) income tax expense, (b) interest expense (including the
amortization or writeoff of debt issuance costs and commissions, discounts and
other fees and charges associated with Indebtedness), (c) depreciation and
amortization expense, (d) acquired research and development efforts that are
expensed at the time of or immediately following acquisition, (e) fees,
expenses, financing costs, severance costs and management bonuses incurred or
paid in connection with the acquisition of any Person or business division or
line, (f) amortization or writedowns of intangible assets (including goodwill),
organizational costs and other non-current assets, (g) extraordinary, unusual or
non-recurring expenses or losses (including restructuring charges and losses on
sales of assets outside of the ordinary course of business), (h) other non-cash
charges (including stock-based compensation expense) and (i) any mark-to-market
losses recognized pursuant to FASB 133 and minus without duplication and to the
extent reflected as a credit in the consolidated statement of income for such
period, the sum of (j) interest income (except to the extent deducted in
determining the amount of consolidated interest expense added pursuant to clause
(b) above in this definition), (k) extraordinary, unusual or non-recurring
income or gains (including gains on the sales of assets outside of the ordinary
course of business), (l) other non-cash income and (m) any mark-to-market gains
recognized pursuant to FASB 133. Notwithstanding the above definition, for
purposes of measuring the Consolidated Leverage Ratio, to the extent such
quarterly periods are included in the calculation thereof, Consolidated EBITDA
for the fiscal quarters ending on the following dates shall be deemed to be:

 

September 30, 2003

   $ 40,550,000

December 31, 2003:

   $ 31,074,000

March 31, 2004:

   $ 36,864,000

June 30, 2004:

   $ 36,194,000

 

5



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA of the Borrower and its Subsidiaries for such period to (b)
Consolidated Interest Expense of the Borrower and its Subsidiaries for such
period.

 

“Consolidated Interest Expense”: of any Person, as measured on a consolidated
basis for such Person and its Subsidiaries for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) for such
period with respect to all outstanding Indebtedness (including, without
limitation, all commissions, discounts and other fees and charges owed by such
Person or any of its Subsidiaries with respect to letters of credit and bankers’
acceptance financing and net costs of such Person or any of its Subsidiaries
under Hedge Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP but excluding up-front fees
and expenses); provided that for purposes of calculating the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters
ending prior to the end of the fourth full fiscal quarter ended after the
Closing Date, Consolidated Interest Expense for such period of four consecutive
fiscal quarters shall be deemed to be (i) in the case of the period ended at the
end of the first such fiscal quarter, Consolidated Interest Expense for such
fiscal quarter multiplied by 4, (ii) in the case of the period ended at the end
of the second such fiscal quarter, Consolidated Interest Expense for the period
of two fiscal quarters ended at the end of such fiscal quarter multiplied by 2
and (iii) in the case of the period ended at the end of the third such fiscal
quarter, Consolidated Interest Expense for the period of three fiscal quarters
ended at the end of such fiscal quarter multiplied by  4/3.

 

“Consolidated Leverage Ratio”: for any day, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries
for the period of four consecutive fiscal quarters of the Borrower most recently
ended on or prior to such date; provided that for purposes of calculating
Consolidated EBITDA of the Borrower and its Subsidiaries for any period, (i) the
Consolidated EBITDA of any Person or business acquired by the Borrower or any of
its Subsidiaries during such period shall be included on a pro forma basis for
such period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period and including cost savings (to the extent including such cost
savings would be permitted in accordance with Regulation S-X) that would have
been realized had such acquisition occurred on such day) if the consolidated
balance sheet of such acquired Person and its consolidated Subsidiaries as at
the end of the period preceding the acquisition of such Person and the related
consolidated statements of income and stockholders’ equity and of cash flows for
the period in respect of which Consolidated EBITDA is to be calculated have been
provided to the Administrative Agent and the Lenders prior to the date of such
acquisition, (ii) the Consolidated EBITDA of any Person Disposed of by the
Borrower or any of its Subsidiaries, or attributable to the assets Disposed of,
during such period shall be excluded for such period (assuming the consummation
of such Disposition and the repayment of any Indebtedness in connection
therewith occurred on the first day of such period) and (iii) the Consolidated
EBITDA attributable to any Customer Service Agreement for which CSA Payments
have been made during such period shall be included, at the election of the
Borrower, on a pro forma basis for such period (assuming that such Customer
Service Agreement had become effective on the first day of such period) if the
Borrower’s calculation of such additional Consolidated EBITDA has been provided
to the Administrative Agent and the Lenders.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of the Borrower and its consolidated Subsidiaries for
any period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any of its Subsidiaries (except, in
the case of the calculation of the Consolidated Leverage Ratio, to the extent
otherwise provided in the definition of “Consolidated Leverage Ratio”), (b) the
income (or deficit) of any Person (other than a Subsidiary of the Borrower) in
which the Borrower or any of its Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Continuing Directors”: the directors of the Borrower on the Closing Date, and
each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least 66-2/3% of the then Continuing Directors.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Copyrights”: as defined in the Guarantee and Collateral Agreement.

 

“CSA Payments”: signing bonuses paid by the Borrower and its Subsidiaries to any
Customer Service Client in consideration of, and as an inducement to, such
Customer Service Client’s entering into a Customer Service Agreement and other
investments by the Borrower and its Subsidiaries in Customer Service Agreements.

 

“CSG”: CSG Systems Inc., a Delaware corporation and a Wholly Owned Subsidiary of
the Borrower.

 

7



--------------------------------------------------------------------------------

“Customer Services Agreement”: any contract or agreement (or series of related
contracts or agreements) entered into by the Borrower or any of its Subsidiaries
with any Person, pursuant to which the Borrower or any of its Subsidiaries
renders services or sells, leases or licenses its products or property, in
either case related to the business of providing subscriber or customer
management services, billing and statement mailing services, management
reporting, live-voice operator telemarketing services, Cableperks and billing
statement inserts, refund check processing, pay-per-view itemization, insert
printing, decision support services, VIP services and other similar services for
businesses in various industries and developing and licensing related software
to multiple cable system operators, direct broadcast satellite television
operators, cable programming providers, video dial tone providers, telephony and
telephone system operators, on-line service providers, utility providers,
insurance companies, financial services providers and businesses in other
industries.

 

“Customer Services Client”: any Person who has entered into a Customer Services
Agreement.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Deposit Accounts”: as defined in the Guarantee and Collateral Agreement.

 

“Derivatives Counterparty”: as defined in Section 7.6.

 

“Designated Subsidiary”: any Domestic Subsidiary that is not a Wholly Owned
Subsidiary and that has been designated by the Borrower as a Designated
Subsidiary for purposes of this Agreement by written notice to the
Administrative Agent.

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (except
for any license of Intellectual Property not described in clauses (b) or (c)
below) and shall include, without limitation, (a) the issuance of Capital Stock
by any Subsidiary of the Borrower (other than any such issuance by any such
Person to the Borrower or its Subsidiary, as the case may be, that is the holder
of the remaining Capital Stock of such Person), (b) any exclusive license in the
United States of Intellectual Property relating to the Communications Control
System product (“CCS”), and (c) any long term exclusive license in the United
States of Intellectual Property of the Borrower or any of its Subsidiaries
(other than Intellectual Property relating to CCS), and the terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

“Dollars” and “$”: lawful currency of the United States of America.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

 

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment, or

 

8



--------------------------------------------------------------------------------

protection of human health or employee health and safety (as affected by the
environment or by any substance the exposure to which is reasonably suspected of
causing harm to human health), as has been, is now, or may at any time hereafter
be, in effect.

 

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurodollar Reserve Percentage”: the reserve percentage (expressed as a decimal,
rounded upward, if necessary, to the nearest 1/100th of one percent (0.01%)) in
effect on the date LIBOR for such Interest Period is determined (whether or not
applicable to any Lender) under regulations issued from time to time by the
Federal Reserve Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”)
having a term comparable to such Interest Period.

 

“Eurodollar Tranche”: the collective reference to LIBOR Loans under the
Revolving Credit Facility, the then current Interest Periods with respect to all
of which begin on the same date and end on the same later date (whether or not
such Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

 

“Excluded Foreign Subsidiaries”: any Foreign Subsidiary of the Borrower in
respect of which no election has been made to treat such Foreign Subsidiary for
United States federal income tax purposes as a branch of a Person formed or
organized under the laws of the United States of America, or any State thereof
or partnership the partners of which are Persons formed or organized under the
laws of the United States of America, or any State thereof.

 

“Federal Funds Effective Rate”: for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Board (including any such successor,
“H.15(519)”) for such day opposite the caption “Federal Funds (Effective)” (or,
if such day is not a Business Day, for the Business Day next preceding such
day). If on any relevant day such rate is not yet published in H.15(519), the
rate for such day will be the rate set forth in the daily statistical release
designated as the Composite 3:30 p.m. Quotations for U.S. Government Securities,
or any successor publication, published by the Federal Reserve Bank of New York
(including any such successor, the “Composite 3:30 p.m. Quotation”) for such day
under the caption “Federal Funds Effective Rate” (or, if such day is not a
Business Day, for the Business Day next preceding such day). If on any relevant
day the appropriate rate for such day is not yet published in either H.15(519)
or the Composite 3:30 p.m. Quotations, the rate for such day will be the
arithmetic mean of the rates for the last transaction in overnight Federal funds
arranged prior to 9:00 a.m., New York City time, on that day by each of three
leading brokers of Federal funds transactions in New York City selected by the
Administrative Agent.

 

9



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“FQ1”, “FQ2 “, “FQ3”, and “FQ4”: when used with a numerical year designation,
means the first, second, third or fourth fiscal quarters, respectively, of such
fiscal year of the Borrower. (e.g., FQ4 2004 means the fourth fiscal quarter of
the Borrower’s 2004 fiscal year, which ends December 31, 2004).

 

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in, without duplication, clauses (a) through (e), (h) and
(j) (but in the instance of Guarantee Obligations under clause (h), only to the
extent the Indebtedness so guaranteed pursuant to such Guarantee Obligations are
of a type described in clauses (a) through (e) or clause (j)), in each case of
the definition of “Indebtedness” in this Section 1.1; provided, however, that
the Indebtedness of any Person whose earnings are excluded from the calculation
of Consolidated Net Income for any period pursuant to clause (c) of the
definition of “Consolidated Net Income” in this Section 1.1 shall not be
included for purposes of calculating Funded Debt at any time during such period.

 

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Grantor”: as defined in the Guarantee and Collateral Agreement.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, the issuer or maker of or under any letter of credit,
foreign bank guaranty or comparable third party payment or credit support
agreement or instrument), if to induce the creation of such obligation of such
other Person, the guaranteeing Person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance

 

10



--------------------------------------------------------------------------------

or supply funds (A) for the purchase or payment of any such primary obligation
or (B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
derivative or hedging instrument or arrangement entered into by the Borrower or
any its Subsidiaries to provide for protection of such Person against
fluctuations in interest rates, currency exchange rates, commodity prices or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Immaterial Subsidiaries”: any Subsidiaries of the Borrower (a) the combined
revenues of which constituted, for the period of four fiscal quarters ended on
the last day of the most recent fiscal quarter or fiscal year in respect of
which financial statements shall have been delivered pursuant to Section 6.1,
less than, for all such Subsidiaries in the aggregate, 5% of the consolidated
revenues of the Borrower and its Subsidiaries for such period and (b) the
consolidated assets of which constituted, as at such last day, less than, for
all such Subsidiaries in the aggregate, 5% of the consolidated assets of the
Borrower and its Subsidiaries at such day.

 

“Inactive Subsidiary”: each Subsidiary of the Borrower that has total net assets
of $10,000 or less and has not Subsidiaries (other than Inactive Subsidiaries).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than (i)
trade or other accounts payable incurred in the ordinary course of such Person’s
business, (ii) deferred compensation arrangements with respect to officers,
directors, employees or agents of such Person and (iii) client deposits, accrued
employee compensation and other liabilities accrued, in each case in the
ordinary course of business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to Property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such Property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an

 

11



--------------------------------------------------------------------------------

account party or applicant under acceptance, letter of credit or similar
facilities, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person (other than any obligation to repurchase Capital Stock pursuant to
the CSG Employee Stock Purchase Plan or to repurchase options or warrants (or
Capital Stock issued upon the exercise of options or warrants) in connection
with the “cashless exercise” of options or warrants), (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above; (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on Property (including, without limitation, accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation; (j) the principal balance outstanding under
any synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP and (k)
for the purposes of Section 8(e) only, all obligations of such Person in respect
of Hedge Agreements (provided that the principal amount of the Indebtedness of
any Person in respect of any Hedge Agreement at any time shall be the amount, if
any, that would, under the agreements and instruments governing such Hedge
Agreement, be payable by such Person at such time if such Hedge Agreement were
terminated at such time by the other party thereto, in each case taking into
account any netting or set-off arrangements or agreements applicable thereto).

 

“Indemnified Liabilities”: as defined in Section 10.5(d).

 

“Indemnitee”: as defined in Section 10.5(d).

 

“Indenture”: that certain Indenture dated June 2, 2004 between the Borrower, as
issuer, and Deutsche Bank Trust Company Americas, as trustee, pursuant to which
the Borrower issued its 2.50% Senior Subordinated Convertible Contingent Debt
SecuritiesSM (CODESSM) due 2024.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any LIBOR Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any LIBOR Loan having an Interest

 

12



--------------------------------------------------------------------------------

Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period and (d) as to any portion of any LIBOR Loan that is
prepaid, the date of any such prepayment.

 

“Interest Period”: as to any LIBOR Loan, (a) initially, the period commencing on
the borrowing or conversion date, as the case may be, with respect to such LIBOR
Loan and ending one, two, three, six or, with the consent of all relevant
Lenders, nine or twelve months thereafter, as selected by the Borrower in its
Borrowing Notice or Notice of Conversion/Continuation, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such LIBOR Loan and ending
one, two, three, six or, with the consent of all relevant Lenders, nine or
twelve months thereafter, as selected by the Borrower by irrevocable Notice of
Continuation/Conversion given to the Administrative Agent prior to 11:00 A.M.,
Denver time, at least three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iv) notwithstanding the foregoing, with respect to the first Interest Period in
respect of any Loan that commences on or after the Closing Date, the Borrower
may elect an Interest Period that commences on the first day otherwise
applicable thereto and, subject to clauses (i) and (iii) above, ends on the last
day of the calendar month in which such Interest Period begins.

 

“Interest Rate Determination Date”: with respect to any Interest Period, the
date for calculating the applicable LIBOR for purposes of determining the
interest rate for such Interest Period. The Interest Rate Determination Date for
any LIBOR Loan shall be the second Business Day prior to the first day of the
related Interest Period for such LIBOR Loan.

 

“Investments”: as defined in Section 7.7.

 

“Issuing Lender”: Wells Fargo in its capacity as issuer of the Letters of Credit
hereunder, and each other Lender from time to time designated by the Borrower as
an Issuing Lender with the consent of such Lender and the Administrative Agent
(which consent, in the case of the Administrative Agent, will not be
unreasonably withheld).

 

13



--------------------------------------------------------------------------------

“KeyBank”: KeyBank National Association.

 

“L/C Commitment”: $40,000,000.

 

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the Revolving Credit Termination Date.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such letter of Credit.

 

“Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit H, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.18.

 

“Lenders”: as defined in the preamble hereto. Unless the context clearly
indicates otherwise, “Lenders” shall include the Swing Line Lender.

 

“Letter of Credit Rights”: as defined in the Guarantee and Collateral Agreement.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“LIBOR”: for any Interest Rate Determination Date with respect to an Interest
Period for any Loan to be made, continued as or converted into a LIBOR Loan, the
London interbank offered rate, rounded upward, if necessary, to the nearest
1/100th of one percent (0.01%), equal to the offered rate for deposits in
Dollars for a period equal to such Interest Period, commencing on the first day
of such Interest Period, which appears on Page LIBOR01 of the Reuters screen (or
such other page as may replace Page LIBOR01 on that service or any successor
service for the purpose of displaying London interbank offered rates of major
banks) as of 11:00 A.M., London time, on such Interest Rate Determination Date.
If the LIBOR for an Interest Period cannot be determined pursuant to the
preceding sentence, then the LIBOR for such Interest Period shall be determined
on the basis of the rates at which deposits in Dollars are offered to the
Reference Lender at approximately 11:00 A.M., London time, on such Interest Rate
Determination Date on an amount approximately equal to the principal amount of
the Reference Lender’s LIBOR Loans to which such Interest Period is applicable.
The Administrative Agent will request the principal London office of the
Reference Lender to provide a quotation of its rate.

 

“LIBOR Loans”: Loans for which the applicable rate of interest is based upon
Adjusted LIBOR.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference,

 

14



--------------------------------------------------------------------------------

priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement and any capital lease having substantially the same
economic effect as any of the foregoing).

 

“Liquidity”: without duplication, the sum of (a) cash on hand and Cash
Equivalents of the Borrower and its Subsidiaries plus (b) the Aggregate
Available Revolving Credit Commitments.

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Applications and
the Notes.

 

“Loan Parties”: the Borrower and each other Subsidiary of the Borrower that is a
party to a Loan Document.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, financial condition or results of operations of the Borrower and its
Subsidiaries (which are Subsidiary Guarantors), taken as a whole, or (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

“Material Customer Services Agreement”: at any time, any Customer Service
Agreement the processing revenues under which, during the period of four
consecutive fiscal quarters of the Borrower ended on the last day of the fiscal
quarter most recently ended for which financial statements shall have been
delivered pursuant to Section 5.1(b) or 6.1, shall exceed 10% of the
consolidated processing revenues of the Borrower and its Subsidiaries for such
period.

 

“Material Environmental Amount”: an amount or amounts payable by the Borrower
and/or any of its Subsidiaries, in the aggregate in excess of $10,000,000, for:
costs to comply with any Environmental Law; costs of any investigation, and any
remediation, of any Material of Environmental Concern; and compensatory damages
(including, without limitation damages to natural resources), punitive damages,
fines, and penalties pursuant to any Environmental Law.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or would reasonably be expected to give rise to
liability under any Environmental Law.

 

“Moody’s”: Moody’s Investors Service, Inc. (or successors thereto).

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

15



--------------------------------------------------------------------------------

“Non-Excluded Taxes”: as defined in Section 2.16(a).

 

“Non-U.S. Lender”: as defined in Section 2.16(d).

 

“Note”: any promissory note evidencing any Loan.

 

“Notice of Conversion/Continuation”: with respect to any request for conversion
or continuation of Loans hereunder, a notice from the Borrower, substantially in
the form of, and containing the information prescribed by, Exhibit I, delivered
to the Administrative Agent.

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement or any other document made, delivered
or given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided that (a) obligations of the
Borrower or any of its Subsidiaries under any Specified Hedge Agreement shall be
secured and guaranteed pursuant to the Security Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (b) any release of Collateral or Subsidiary Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements.

 

“Other Taxes”: any and all present or future stamp or documentary taxes and any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”: as defined in Section 10.6(b).

 

“Payment Amount”: as defined in Section 3.5.

 

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

16



--------------------------------------------------------------------------------

“Permitted Acquisition”: any acquisition by the Borrower or any of its
Subsidiaries of all or substantially all of the Capital Stock, or substantially
all of the assets, of any Person, or of all or substantially all of the assets
constituting a division or business line of any Person (including pursuant to an
merger, consolidation or similar transaction), if such acquisition complies with
the following criteria:

 

(a) no Default (other than a Default existing solely under Section 8.1(d)) or
Event of Default shall be in effect after giving effect to such acquisition, and
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer to such effect;

 

(b) after giving effect to the consummation of such acquisition and to the
incurrence of any Indebtedness associated therewith, the Borrower shall be in
pro forma compliance with the covenant in Section 7.1(c);

 

(c) the acquisition of the Person, division or line of business acquired shall
not be in violation of Section 7.14;

 

(d) except as otherwise expressly permitted by Section 7.7(n) relating to
Investments in joint ventures, any Person whose Capital Stock is directly or
indirectly acquired shall be, after giving effect to such acquisition, a direct
or an indirect Subsidiary of the Borrower; and

 

(e) if the total consideration for, or value paid in, such acquisition, is at
least $10.0 million (whether such consideration or value paid is in the form of
cash, securities or a combination thereof and including any escrowed or other
amounts held back), the Borrower shall have given notice of such acquisition to
the Administrative Agent pursuant to Section 6.7(f).

 

“Permitted CSA Payment”: any CSA Payment made by the Borrower or any of its
Subsidiaries, if such CSA Payment complies with the following criteria:

 

(a) no Default (other than a Default existing solely under Section 8.1(d)) or
Event of Default shall be in effect after giving effect to the making of such
CSA Payment; and

 

(b) after giving effect to the making of such CSA Payment, the Borrower shall be
in pro forma compliance with the covenant in Section 7.1(c).

 

“Permitted Subordinated Debt Payment”: as defined in Section 7.7(m).

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

17



--------------------------------------------------------------------------------

“Pricing Grid”: the pricing grid attached hereto as Annex A.

 

“Prime Rate”: as defined in the definition of Base Rate.

 

“Projections”: as defined in Section 6.2(c).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

 

“Reference Lender”: Wells Fargo.

 

“Register”: as defined in Section 10.6(d).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation X”: Regulation X of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Related Fund”: with respect to any Lender, any fund that (a) invests in
commercial loans and (b) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that if at any applicable time there shall be two or more
Lenders, then Required Lenders must also consist of at least two (2) Lenders
(which are not an Affiliate or a Related Fund of the other).

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

18



--------------------------------------------------------------------------------

“Responsible Officer”: with respect to any Person, the chief executive officer,
president, chief financial officer, principal accounting officer or treasurer of
such Person. Unless otherwise qualified, all references to a “Responsible
Officer” in this Agreement shall refer to a Responsible Officer of the Borrower.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and to participate in Letters of Credit,
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case may
be, in the Assignment and Acceptance pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Total Revolving Credit Commitments
is $100,000,000.

 

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

 

“Revolving Credit Facility”: the Revolving Credit Commitments and the extensions
of credit made thereunder.

 

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Extensions of Credit.

 

“Revolving Credit Loans”: as defined in Section 2.1(a).

 

“Revolving Credit Note”: as defined in Section 2.5(f).

 

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the amount of the Total Revolving Extensions of
Credit then outstanding).

 

“Revolving Credit Termination Date”: the date which is five years after the
Closing Date.

 

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) the
aggregate amount of such Lender’s participating interests in the L/C Obligations
then outstanding (or, in the case of each Issuing Lender, such Issuing Lender’s
interest remaining in such L/C Obligations after giving effect to the grant of
participating interests therein to the other Lenders pursuant to Section 3.4).

 

“S&P”: Standard & Poor’s Ratings Services (or successors thereto).

 

19



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 

“Securities Accounts”: as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

 

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person, as of
such date, exceeds the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) such Person does not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (c)
such Person will be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(A) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Change of Control”: a “Change of Control”, or like event, as defined
in the Indenture or in any other indenture pursuant to which Indebtedness of the
Borrower or CSG may be outstanding at any time.

 

“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any of its Subsidiaries with (a) any Lender or any affiliate thereof, as
counterparty or (b) any Person that was a Lender or an affiliate of a Lender at
the time such Hedge Agreement was entered into, as counterparty.

 

“Standby Letter of Credit”: an irrevocable letter of credit (other than a Trade
Letter of Credit) for the account of any Loan Party and for the benefit of any
holder of obligations of the Borrower or any of its Subsidiaries.

 

“Subordinated Debt”: the Indebtedness of the Borrower in the original principal
amount of $230,000,000 incurred pursuant to the Indenture and the other
Subordinated Debt Documents.

 

20



--------------------------------------------------------------------------------

“Subordinated Debt Documents”: the Indenture, and all other instruments,
agreements and documents evidencing or governing the Subordinated Debt or
providing for any Guarantee Obligation thereof.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary, any Designated Subsidiary and any Inactive Subsidiary.

 

“Swing Line Commitment”: as to the Swing Line Lender, the obligation of such
Lender, if any, to make Swing Line Loans in an aggregate principal amount not to
exceed the amount set forth under the heading “Swing Line Credit Commitment”
opposite such Lender’s name on Schedule 1 to the Lender Addendum delivered by
such Lender, or, as the case may be, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The original amount of the Swing Line
Lender’s Commitment is $10,000,000.

 

“Swing Line Extensions of Credit”: as to the Swing Line Lender at any time, an
amount equal to the aggregate principal amount of all Swing Line Loans made by
the Swing Line Lender then outstanding.

 

“Swing Line Facility”: the Swing Line Commitment and the extensions of credit
made thereunder.

 

“Swing Line Lender”: Wells Fargo, in its capacity as Lender of Swing Line Loans
hereunder.

 

“Swing Line Loan”: a Loan made pursuant to Section 2.3.

 

“Swing Line Maturity Date”: as defined in Section 2.5(b).

 

“Swing Line Note”: as defined in Section 2.5(f).

 

“Syndication Agent”: as defined in the preamble hereto.

 

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect for all Lenders.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of all Revolving Credit Lenders outstanding at
such time.

 

21



--------------------------------------------------------------------------------

“Trade Letter of Credit”: a documentary, trade or commercial letter of credit in
respect of the purchase of goods or services issued for the account of any Loan
Party and for the benefit of any holder of obligations of the Borrower or any of
its Subsidiaries incurred in the ordinary course of business.

 

“Transferee”: as defined in Section 10.14.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a LIBOR Loan.

 

“Uniform Commercial Code” or “UCC”: as defined in the Guarantee and Collateral
Agreement.

 

“Wells Fargo”: Wells Fargo Bank, National Association.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

1.2 Other Definitional Provisions.

 

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e) All calculations of financial ratios set forth in Section 7.1, and the
calculation of the Consolidated Leverage Ratio for purposes of determining the
Applicable Margin and the Commitment Fee Rate, shall be calculated to the same
number of decimal places as the relevant ratios are expressed in and shall be
rounded upward if the number in the decimal place immediately following the last
calculated decimal place is five or greater. For example, if the relevant ratio
is to be calculated to the hundredth decimal place and the calculation of the
ratio is 5.125, the ratio will be rounded up to 5.13.

 

22



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1 Revolving Credit Commitments.

 

Subject to the terms and conditions hereof, the Revolving Credit Lenders
severally agree to make revolving credit loans (“Revolving Credit Loans”) to the
Borrower from time to time during the Revolving Credit Commitment Period in an
aggregate principal amount at any one time outstanding for each Revolving Credit
Lender which, when added to such Lender’s Revolving Credit Percentage of the L/C
Obligations then outstanding and such Lender’s Revolving Credit Percentage of
the Swing Line Extensions of Credit then outstanding, does not exceed the amount
of such Lender’s Revolving Credit Commitment. During the Revolving Credit
Commitment Period the Borrower may use the Revolving Credit Commitments by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Credit Loans may from time to time be LIBOR Loans or Base Rate Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.9, provided that no Revolving Credit Loan
shall be made as a LIBOR Loan after the day that is one month prior to the
Revolving Credit Termination Date.

 

2.2 Procedure for Revolving Credit Borrowing.

 

The Borrower may borrow under the Revolving Credit Commitments on any Business
Day during the Revolving Credit Commitment Period, provided that the Borrower
shall deliver to the Administrative Agent a Borrowing Notice (which Borrowing
Notice must be received by the Administrative Agent prior to 11:00 A.M., Denver
time, (a) three Business Days prior to the requested Borrowing Date, in the case
of LIBOR Loans or (b) one Business Day prior to the requested Borrowing Date, in
the case of Base Rate Loans. Each borrowing of Revolving Credit Loans under the
Revolving Credit Commitments shall be in an amount equal to (x) in the case of
Base Rate Loans, (I) $1,000,000 or a multiple of $500,000 in excess thereof or
(II) the then aggregate Available Revolving Credit Commitments; provided that a
borrowing of Base Rate Loans made pursuant to Section 3.5 shall be in the amount
of the Payment Amount to be paid with the proceeds of such Base Rate Loans) and
(y) in the case of LIBOR Loans, $2,500,000 or a whole multiple of $500,000 in
excess thereof. Upon receipt of any such Borrowing Notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Credit Lender thereof.
Each Revolving Credit Lender will make its Revolving Credit Percentage of the
amount of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 A.M.(Noon), Denver time, on such requested Borrowing Date in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent in like funds as
received by the Administrative Agent.

 

2.3 Swing Line Loans.

 

Subject to the terms and conditions hereof, the Swing Line Lender agrees to make
loans to the Borrower from time to time during the Revolving Credit Commitment
Period in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of all Swing Line Loans exceeding
the Swing Line Commitment or (ii) the sum

 

23



--------------------------------------------------------------------------------

of (1) all Revolving Extensions of Credit then outstanding plus (2) all Swing
Line Extensions of Credit then outstanding, after giving effect to such
requested Swing Line Loan, exceeding the Total Revolving Credit Commitments.
Each Swing Line Loan shall be in a principal amount of $50,000 or an integral
multiple of $50,000; provided that the Swing Line Lender shall not be required
to make a Swing Line Loan to refinance an outstanding Swing Line Loan. The Swing
Line Facility may be terminated or reduced from time to time as provided herein.
Within the foregoing limits, the Borrower may borrow, pay or prepay and reborrow
Swing Line Loans hereunder, subject to the terms, conditions and limitations set
forth herein.

 

2.4 Procedure for Swing Line Borrowing.

 

The Borrower shall notify the Administrative Agent by telecopy or by telephone,
not later than 11:00 A.M., Denver time, on the day of a proposed Swing Line
Loan. Such notice shall be delivered on a Business Day, shall be irrevocable and
shall refer to this Agreement. Promptly after such notification, the Borrower
shall hand deliver or telecopy to the Administrative Agent a duly completed
Borrowing Notice confirming such notification. Each such Borrowing Notice shall
be signed by or on behalf of the Borrower and shall specify: (i) that the
Borrower is requesting a Swing Line Loan, (ii) the requested date of such Swing
Line Loan (which shall be a Business Day), and (iii) the amount of such Swing
Line Loan. The Administrative Agent will promptly advise the Swing Line Lender
of any notice received from the Borrower pursuant to this Section 2.4. The Swing
Line Lender shall make each Swing Line Loan available to the Borrower by means
of a credit to the general deposit account of the Borrower with the Swing Line
Lender by 2:00 P.M., Denver time, on the date such Swing Line Loan is so
requested. Each Swing Line Loan shall be a Base Rate Loan and shall bear
interest as provided in Section 2.11 and Section 2.12.

 

2.5 Repayment of Loans; Evidence of Debt.

 

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Revolving Credit Lender the then unpaid
principal amount of each Revolving Credit Loan of such Revolving Credit Lender
on the Revolving Credit Termination Date (or on such earlier date on which the
Revolving Credit Loans become due and payable pursuant to Section 8).

 

(b) The Borrower hereby unconditional promises to pay to the Swing Line Lender
the outstanding principal amount of each Swing Line Loan on the earlier of (A)
the maturity date specified in the applicable Borrowing Notice (which maturity
shall be no later than the ten (10th) Business Day after the requested Borrowing
Date (each such date a “Swing Line Maturity Date”)) and (B) the Revolving Loan
Termination Date (or on such earlier date on which the Revolving Credit Loans
become due and payable pursuant to Section 8); provided, that anything contained
in this Agreement to the contrary notwithstanding, (x) unless the Borrower shall
have notified the Administrative Agent and the Swing Line Lender prior to 9:00
A.M., Denver time, on the Swing Line Maturity Date for any Swing Line Loan that
the Borrower intends on such day to repay such Swing Line Loan with funds other
than the proceeds of Revolving Loans, the Borrower shall be deemed to have given
a timely Borrowing Notice to the Administrative Agent requesting the Lenders
having Revolving Loan Commitments to make Revolving Loans that are Base Rate
Loans on such Swing Line Maturity Date in an amount in

 

24



--------------------------------------------------------------------------------

Dollars equal to the amount of such outstanding Swing Line Loan and the
Administrative Agent shall promptly notify each relevant Lender of its Revolving
Credit Percentage of such Revolving Loans and (B) Lenders having Revolving Loan
Commitments shall, not later than 11:00 A.M., Denver time, on such Swing Line
Maturity Date, make Revolving Loans that are Base Rate Loans in the amount of
such Swing Line Loan, the proceeds of which shall be applied directly to repay
such Swing Line Loan. Each Lender’s obligation to make Revolving Loans pursuant
to the immediately preceding sentence shall be absolute and unconditional and
shall not, for the avoidance of doubt, be subject to satisfaction of the
conditions set forth in Section 5.2.

 

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(d) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

(e) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(c) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

(f) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Revolving Credit Loans or Swing
Line Loans, as the case may be, of such Lender, substantially in the forms of
Exhibit F-1 or F-2, respectively (a “Revolving Credit Note” or “Swing Line
Note”, respectively), with appropriate insertions as to date and principal
amount.

 

2.6 Commitment Fees, etc.

 

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender a commitment fee for each day during the period
from and including the Closing Date to but excluding the last day of the
Revolving Credit Commitment Period, computed at the Commitment Fee Rate for such
day on the Available Revolving Credit Commitment of such Lender. The commitment
fee computed pursuant to this Section 2.6(a) shall be computed as of the close
of business on such day, and shall be payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof.

 

25



--------------------------------------------------------------------------------

For purposes of computing the commitment fee payable to any Lender pursuant to
this Section 2.6(a) only and not for any other purpose, (i) the Available
Revolving Credit Commitment of each Lender shall be computed without including
in such computation such Lender’s Revolving Credit Percentage of the Swing Line
Extensions of Credit then outstanding and (ii) notwithstanding clause (i), with
respect to the computation of the commitment fee payable to the Lender that is
also the Swing Line Lender only, the Available Revolving Credit Commitment of
such Lender shall be computed by including in place of such Lender’s Revolving
Credit Percentage of the Swing Line Extensions of Credit then outstanding the
aggregate principal amount of the Swing Loans then outstanding.

 

(b) The Borrower agrees to pay to the Agents the fees in the amounts and on the
dates previously agreed to in writing by the Borrower, the Agents and the
Arrangers.

 

(c) The Borrower agrees to pay to the Administrative Agent the agency fees in
the amounts and on the dates from time to time agreed to in writing by the
Borrower and the Administrative Agent.

 

2.7 Termination or Reduction of Revolving Credit Commitments.

 

The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments; provided that no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans, Swing Line Loans or
Reimbursement Obligations made, or terminations or expirations of Letters of
Credit occurring, on the effective date thereof, the sum of the Total Revolving
Extensions of Credit and the total Swing Line Loans then outstanding would
exceed the Total Revolving Credit Commitments. Any such reduction shall be in an
amount equal to (i) $1,000,000 or a whole multiple of $500,000 in excess thereof
or (ii) the then aggregate Available Revolving Credit Commitments, and shall
reduce permanently the Revolving Credit Commitments then in effect. To the
extent that the Total Revolving Credit Commitments are terminated or are
permanently reduced pursuant to this Section 2.7 to an amount less than the
amount of the Swing Line Commitment then in effect, the Swing Line Commitment
shall be correspondingly terminated or permanently reduced so that at no time is
the Swing Line Commitment greater than the Total Revolving Credit Commitments.

 

2.8 Optional Prepayments.

 

The Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty (except as otherwise provided herein), upon
irrevocable notice delivered to the Administrative Agent at least one Business
Day prior thereto, in the case of Base Rate Loans (or same day notice with
respect to Swing Line Loans), and three Business Days prior thereto, in the case
of LIBOR Loans, which notice shall, in each case, specify the date and amount of
such prepayment, whether such prepayment is of Swing Line Loans or Revolving
Credit Loans, and whether such prepayment is of LIBOR Loans or Base Rate Loans;
provided that if a LIBOR Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.17.

 

26



--------------------------------------------------------------------------------

Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with accrued interest to such date on the amount prepaid. Partial prepayments of
Revolving Credit Loans shall be in an aggregate principal amount of (i)
$1,000,000 or a whole multiple of $500,000 in excess thereof or (ii) the
aggregate principal amount of the Revolving Credit Loans, as applicable, or the
applicable Eurodollar Tranche thereof then outstanding. Partial prepayments of
Swing Line Loans shall be in an aggregate principal amount of (1) $50,000 or a
whole multiple of $50,000 in excess thereof or (2) the aggregate principal
amount of the Swing Line Loans then outstanding.

 

2.9 Conversion and Continuation Options.

 

(a) The Borrower may elect from time to time to convert LIBOR Loans to Base Rate
Loans by giving the Administrative Agent an irrevocable Notice of
Conversion/Continuation prior to 11:00 A.M., Denver time, at least three
Business Days prior to such conversion, provided that any such conversion of
LIBOR Loans may be made only on the last day of an Interest Period with respect
thereto. The Borrower may elect from time to time to convert Base Rate Loans to
LIBOR Loans by giving the Administrative Agent an irrevocable Notice of
Conversion/Continuation prior to 11:00 A.M., Denver time, at least three
Business Days prior to such conversion (which notice shall specify the length of
the initial Interest Period therefor), provided that no Base Rate Loan may be
converted into a LIBOR Loan (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has, or Required Lenders have,
determined in its or their sole discretion not to permit such conversions or
(ii) after the date that is one month prior to the final scheduled termination
or maturity date of the Revolving Credit Facility. Upon receipt of any such
Notice of Conversion/Continuation, the Administrative Agent shall promptly
notify each relevant Lender thereof.

 

(b) Subject to Section 2.13, the Borrower may elect to continue any LIBOR Loan
as such upon the expiration of the then current Interest Period with respect
thereto by giving the Administrative Agent an irrevocable Notice of
Conversion/Continuation prior to 11:00 A.M., Denver time, at least three
Business Days prior to such continuation in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, which notice
shall specify the length of the next Interest Period to be applicable to such
Loans, provided that no LIBOR Loan may be continued as such (i) when any Event
of Default has occurred and is continuing and the Administrative Agent has, or
Required Lenders have, determined in its or their sole discretion not to permit
such continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of the Revolving Credit Facility, and
provided, further, that if the Borrower shall fail to give any required Notice
of Conversion/Continuation as described above in this paragraph with respect to
any LIBOR Loans or if such continuation with respect to any LIBOR Loans is not
permitted pursuant to the preceding proviso, such Loans shall be converted
automatically to Base Rate Loans on the last day of such then expiring Interest
Period. Upon receipt of any such Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

27



--------------------------------------------------------------------------------

2.10 Minimum Amounts and Maximum Number of Eurodollar Tranches.

 

Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of LIBOR Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the LIBOR Loans comprising each Eurodollar Tranche shall be equal to
$2,500,000 or a whole multiple of $500,000 in excess thereof and (b) no more
than ten (10) Eurodollar Tranches shall be outstanding at any one time.

 

2.11 Interest Rates and Payment Dates.

 

(a) Each LIBOR Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to Adjusted LIBOR determined for
such day plus the Applicable Margin in effect for such day.

 

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Revolving Credit Facility plus 2%, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount (other than principal) payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans under the
Revolving Credit Facility plus 2% (or, in the case of any such other amounts
that do not relate to the Revolving Credit Facility, the rate then applicable to
Base Rate Loans under the Revolving Credit Facility plus 2%), in each case, with
respect to clauses (i) and (ii) above, from and including the date such amount
became due to but excluding the date such amount is paid in full (after as well
as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.12 Computation of Interest and Fees.

 

(a) Interest, fees and commissions payable pursuant hereto shall be calculated
on the basis of a 360-day year for the actual days elapsed, except that, with
respect to Base Rate Loans on which interest is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of an Adjusted LIBOR. Any change in the
interest rate on a Loan resulting from a change in the Base Rate shall become
effective as of the opening of

 

28



--------------------------------------------------------------------------------

business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).

 

2.13 Inability to Determine Interest Rate.

 

If prior to the first day of any Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from Required Lenders
that the Adjusted LIBOR determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given, (x) unless the Borrower shall have elected (subject to the
provisions of Section 2.17), by notice to the Administrative Agent not later
than 10:00 A.M., Denver time, on the scheduled Borrowing Date for such Loans,
not to borrow such Loans, any LIBOR Loans under the Revolving Credit Facility
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans, (y) any Loans under the Revolving Credit Facility that were to
have been converted on the first day of such Interest Period to LIBOR Loans
shall be continued as Base Rate Loans and (z) any outstanding LIBOR Loans under
the Revolving Credit Facility shall be converted, on the last day of the then
current Interest Period with respect thereto, to Base Rate Loans. Until such
notice has been withdrawn by the Administrative Agent, no further LIBOR Loans
under the Revolving Credit Facility shall be made or continued as such, nor
shall the Borrower have the right to convert Loans under the Revolving Credit
Facility to LIBOR Loans.

 

2.14 Pro Rata Treatment and Payments.

 

(a) Each borrowing by the Borrower from the Lenders hereunder (other than Swing
Line Loans), each payment by the Borrower on account of any commitment fee or
Letter of Credit fee, and any reduction of the Commitments of the Lenders, shall
be made pro rata according to the respective Revolving Credit Percentages of the
relevant Lenders. Each payment (other than prepayments) in respect of principal
or interest in respect of the Revolving Credit Loans and each payment in respect
of fees payable hereunder shall be applied to the amounts of such obligations
owing to the Lenders pro rata according to the respective amounts then due and
owing to the Lenders.

 

29



--------------------------------------------------------------------------------

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letter of Credit.

 

(c) The application of any payment of Loans under the Revolving Credit Facility
(including prepayments) shall be made, first, to Base Rate Loans and, second, to
LIBOR Loans.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 11:00 A.M., Denver
time, on the due date thereof to the Administrative Agent, for the account of
the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrower after 11:00 A.M., Denver time,
on any Business Day may, at the option of the Administrative Agent, be deemed to
have been made on the next following Business Day. The Administrative Agent
shall distribute such payments to the Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the LIBOR
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a LIBOR
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the Revolving Credit Facility, on demand, from the Borrower.

 

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent

 

30



--------------------------------------------------------------------------------

may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days after such due date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.

 

2.15 Requirements of Law.

 

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made (x) in the case of any Lender party
hereto on the date hereof, subsequent to the date hereof, and (y) in the case of
any other Lender, subsequent to the date such Lender became a Lender:

 

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Adjusted LIBOR hereunder;
or

 

(ii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the Borrower shall promptly pay such Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made (i) in the
case of any Lender party hereto on the date hereof, subsequent to the date
hereof, and (ii) in the case of any other Lender, subsequent to the date such
Lender became a Lender, shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the

 

31



--------------------------------------------------------------------------------

Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(d) Anything in this Section 2.15 to the contrary notwithstanding, the Borrower
shall not be obligated to make any payment to any Lender under this Section 2.15
on account of any period or portion thereof prior to the date that is 180 days
prior to the date upon which such Lender shall have notified the Borrower in
writing of the adoption or change giving rise to such Lender’s request for the
payment of additional amounts under this Section 2.15; provided, however, that
if such adoption or change giving rise to such Lender’s request is retroactive,
then the 180 day period referred to in this Section 2.15(d) shall be extended to
include the period of retroactive effect thereof.

 

2.16 Taxes.

 

(a) All payments made by, or on account of any obligation of, the Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes, branch profits taxes,
franchise taxes and similar taxes (imposed in lieu of net income taxes) imposed
on any Agent or any Lender by a jurisdiction under the laws of which such Agent
or Lender is organized or in which its principal executive office or applicable
lending office is located, or as a result of a present or former connection
between such Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Agent’s or such Lender’s having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement or any other Loan
Document). If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other Taxes are
required by law to be withheld from any amounts payable to any Agent or any
Lender hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary so that after making all required deductions
and withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.16(a)) such Agent or Lender receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Agent or any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraph (d) of this Section 2.16, (ii) that are
United States withholding taxes imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this

 

32



--------------------------------------------------------------------------------

paragraph (a) or (iii) that relate to any period or portion thereof prior to the
date that is 180 days prior to the date upon which such Lender or Agent shall
have notified the Borrower in writing of its entitlement under this paragraph
(a) to receive additional amounts; provided further, however, that if any such
amounts giving rise to such Lender’s notification are retroactive, then the 180
day period referred to in this Section 2.16(a) shall be extended to include the
period of retroactive effect thereof.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest or penalties that may become payable by any Agent or
any Lender directly as a result of any such failure. The agreements in this
Section 2.16 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

(d) Each Lender (or Transferee) that is not a corporation, partnership or other
entity created or organized in or under the laws of the United States of America
(or any jurisdiction thereof) (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, as
appropriate, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
expiration, obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

(e) The Borrower shall indemnify each Agent and each Lender for the full amount
of any Non-Excluded Taxes or Other Taxes paid by the Administrative Agent or
such Lender on or with respect to any payment by or on account of any obligation
of the Borrower

 

33



--------------------------------------------------------------------------------

hereunder or under any other Loan Document (including Non-Excluded Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) and any penalties, interest and reasonable expenses arising
therefrom; provided, however, that the Borrower shall not be obligated to make
payment to such Agent or Lender pursuant to this Section in respect of such
Non-Excluded Taxes, Other Taxes, interest, penalties or other liabilities (i) if
such Non-Excluded Taxes, Other Taxes, interest, penalties or other liabilities
are attributable to such Lender’s failure to comply with the requirements of
paragraph (d) of this Section, (ii) if such interest or penalties are
attributable to the gross negligence or willful misconduct of such Agent or such
Lender, (iii) if such taxes are United States withholding taxes imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such United States withholding taxes pursuant to
Section 2.16(a), (iv) with respect to a period or portion thereof prior to the
date that is 180 days prior to the date upon which such Lender or Agent shall
have notified the Borrower in writing of its entitlement to such payment under
this paragraph (e) or (v) if, with respect to interest or penalties, such
interest or penalties have accrued after the Borrower has indemnified or paid
the additional amount in respect of the Non-Excluded Taxes or Other Taxes from
which the interest or penalties arose; provided, however, that if any such
amounts giving rise to such Lender’s notification are retroactive, then the 180
day period referred to in this Section 2.16(e)(iv) shall be extended to include
the period of retroactive effect thereof. After an Agent or Lender learns of the
imposition of Non-Excluded Taxes or Other Taxes, such Agent or such Lender will
act in good faith to promptly notify the Borrower of its obligations hereunder.

 

(f) If any Lender or any Agent receives a refund in respect of any amounts paid
by the Borrower pursuant to this Section 2.16, which refund in the good faith
judgment of such Lender or Agent is allocable to such payment, it shall promptly
notify the Borrower of such refund and shall, within 15 days after receipt,
repay such refund (including any interest paid or credited by the relevant
taxing or governmental authority with respect to such refund) to the Borrower
net of all out-of-pocket expenses of such Lender or such Agent; provided,
however, that the Borrower, upon the request of such Lender or such Agent,
agrees to repay the amount paid over to the Borrower to such Lender or such
Agent in the event such Lender or such Agent is required to repay such refund.

 

2.17 Indemnity.

 

The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of LIBOR Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment or conversion of LIBOR Loans on a day that is not the
last day of an Interest Period with respect thereto or in connection with any
assignment pursuant to Section 2.20 or (d) any election of the Borrower pursuant
to Section 2.13 not to borrow LIBOR Loans. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert

 

34



--------------------------------------------------------------------------------

or continue to the last day of such Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.18 Illegality.

 

Notwithstanding any other provision herein, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for any Lender to make or maintain LIBOR Loans as contemplated
by this Agreement, (a) the commitment of such Lender hereunder to make LIBOR
Loans, continue LIBOR Loans as such and convert Base Rate Loans to LIBOR Loans
shall forthwith be canceled and (b) such Lender’s Loans then outstanding as
LIBOR Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a LIBOR Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.17.

 

2.19 Change of Lending Office.

 

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.15 or 2.18, or requiring the Borrower to pay additional
amounts pursuant to Section 2.16(a), with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of any
Borrower or the rights of any Lender pursuant to Section 2.15, 2.16(a) or 2.18.
The mere existence of fees, charges, costs or expenses that the Borrower has
offered and agreed to pay on behalf of a Lender shall not be deemed to cause a
material disadvantage to such Lender.

 

2.20 Replacement of Lenders under Certain Circumstances.

 

(a) The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.15 or 2.16 or gives a
notice of illegality pursuant to Section 2.18 or (b) defaults in its obligation
to make Loans hereunder, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) prior
to any such replacement, such Lender shall have taken no action

 

35



--------------------------------------------------------------------------------

under Section 2.19 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.15 or 2.16 or to eliminate the illegality referred
to in such notice of illegality given pursuant to Section 2.18, (iii) the
replacement financial institution shall purchase, at par, all Loans, interest,
fees and other amounts owing to such replaced Lender and such replaced Lender’s
pro rata portion of all outstanding Reimbursement Obligations, if any, on or
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Section 2.17 (as though Section 2.17 were applicable) if
any LIBOR Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (v) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vi) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (vii) the Borrower shall pay all additional amounts (if
any) required pursuant to Section 2.15 or 2.16, as the case may be, in respect
of any period prior to the date on which such replacement shall be consummated,
(viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, any Agent or any other Lender shall have against the replaced
Lender and (ix) the replaced Lender shall cease to be a Lender hereunder.

 

(b) In connection with any proposed amendment, modification, supplement,
extension, termination, consent or waiver requiring the consent of all Lenders
(such proposed amendment, modification, supplement, extension, termination,
consent or waiver, a “Proposed Change”), if the consent of Required Lenders is
obtained, but the consent of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
Section 2.20(b) being referred to as a “Non-Consenting Lender”), then, at the
Borrower’s request, the Lender that is acting as the Administrative Agent, or
any other Lender or affiliate, Related Fund or Control Investment Affiliate of
such Lender, or any other bank, financial institution or other entity that is
acceptable to the Administrative Agent, provided in each case that such Person
(a “Replacement Assignee”) is not a Non-Consenting Lender, shall have the right
with the Administrative Agent’s consent and in the Administrative Agent’s sole
discretion (but shall have no obligation) to purchase from such Non-Consenting
Lender, and such Non-Consenting Lender agrees that it shall, upon the
Administrative Agent’s request, sell and assign to such Replacement Assignee all
of its rights and obligations under this Agreement and the other Loan Documents
(including for purposes of this Section 2.20(b), the Non-Consenting Lender’s
Revolving Credit Commitment and Revolving Credit Extensions of Credit) for an
amount equal to the aggregate outstanding principal balance of all Revolving
Loans of such Non-Consenting Lender (and, if such Lender is also the Swing Line
Lender, the aggregate outstanding principal balance of all Swing Line Loans of
the Swing Line Lender), and such Non-Consenting Lender’s pro rata portion of all
outstanding Reimbursement Obligations, if any, and all accrued interest, fees
and other Obligations owing or otherwise payable with respect thereto through
the date of sale (or such other amounts as may be agreed upon by the
Non-Consenting Lender and the Replacement Assignee). In such event, such
Non-Consenting Lender agrees to execute an Assignment and Acceptance to reflect
such purchase and sale, but regardless of whether such Assignment and Acceptance
is executed, such Non-Consenting Lender’s rights hereunder, except rights under
Section 10.5 with respect to actions prior to such date, shall cease from and
after the date of tender by the Replacement Assignee of the amount of the
purchase price.

 

36



--------------------------------------------------------------------------------

SECTION 3. LETTERS OF CREDIT

 

3.1 L/C Commitment.

 

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Credit Lenders set forth in Section
3.4(a), agrees to issue Trade Letters of Credit or Standby Letters of Credit
(the “Letters of Credit”) on any Business Day during the Revolving Credit
Commitment Period in such form as the Borrower shall request that shall be
reasonably acceptable to such Issuing Lender; provided that no Issuing Lender
shall issue any Letter of Credit if after giving effect to such issuance, (A)
the L/C Obligations would exceed the L/C Commitment or (B) the aggregate amount
of the Available Revolving Credit Commitments would be less than zero. Each
Letter of Credit shall (i) be denominated in Dollars and (ii) expire no later
than the earlier of (x) (I) the first anniversary of its date of issuance, in
the case of Standby Letters of Credit or (II) One Hundred Eighty (180) calendar
days from the date of its issuance, in the case of Trade Letters of Credit and
(y) the Revolving Credit Termination Date; provided that any Letter of Credit
with a one-year term may provide for the automatic renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

 

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

3.2 Procedure for Issuance of Letter of Credit.

 

The Borrower may from time to time request that an Issuing Lender issue a Letter
of Credit by delivering to such Issuing Lender at its address for notices
specified herein an Application therefor, completed to the reasonable
satisfaction of such Issuing Lender, and such other customary certificates,
documents and other papers and information as such Issuing Lender may reasonably
request. Upon receipt of any Application, the applicable Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby, subject to the terms and conditions hereof, by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by such Issuing Lender and the Borrower (but in no event shall such Issuing
Lender be required without its consent to issue any Letter of Credit earlier
than three Business Days (or, in the case of any Trade Letter of Credit, five
Business Days) after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto).
Promptly after issuance by an Issuing Lender of a Letter of Credit, such Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower. Each
Issuing Lender shall promptly give notice to the Administrative Agent of the
issuance of each Letter of Credit issued by such Issuing Lender, and of any
amendment, renewal, extension or expiration of any Letter of Credit (including
the amount thereof), and upon receipt of such notice, Administrative Agent shall
promptly give notice to each L/C Participant of such issuance, amendment,
renewal, extension or expiration of any such Letter of Credit (including the
amount thereof).

 

37



--------------------------------------------------------------------------------

3.3 Fees and Other Charges.

 

(a) In the case of Standby Letters of Credit, the Borrower will pay a fee, for
each day on which there shall be any Standby Letters of Credit outstanding, on
the aggregate drawable amount on such day of all outstanding Standby Letters of
Credit at a per annum rate equal to the Applicable Margin then in effect with
respect to LIBOR Loans payable on each L/C Fee Payment Date; in the case of
Trade Letters of Credit, the Borrower will pay a fee equal to 0.25% (but not
less than $250) of the drawable amount of such Trade Letter of Credit, such fee
fully earned when due, and such fees in each case to be shared ratably among the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Percentages. In addition, the Borrower shall pay to the relevant Issuing Lender
for its own account, for each day on which there shall be any Letters of Credit
issued by such Issuing Lender outstanding, a fronting fee of 0.125% of the
aggregate drawable amount on such day of all outstanding Letters of Credit
issued by it at the percentage per annum rate agreed upon from time to time by
the Borrower and such Issuing Lender, payable on each L/C Fee Payment Date.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.4 L/C Participations.

 

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Revolving Credit
Percentage in each Issuing Lender’s obligations and rights under each Letter of
Credit issued by such Issuing Lender hereunder and the amount of each draft paid
by such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit issued by such Issuing Lender for which such Issuing Lender is
not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to such Issuing Lender upon demand at
such Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed. Each L/C Participant
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, any failure to satisfy
the conditions to making any Revolving Extension of Credit (including those set
forth in Section 5), the occurrence and continuance of a Default or an Event of
Default or the reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made

 

38



--------------------------------------------------------------------------------

by such Issuing Lender under any Letter of Credit is not paid to such Issuing
Lender on the date such payment is due, such L/C Participant shall pay to such
Issuing Lender on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal Funds Effective Rate during the period from
and including the date such payment is required to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. If any such amount required to be paid by any
L/C Participant pursuant to Section 3.4(a) is not made available to such Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under the Revolving
Credit Facility. A certificate of such Issuing Lender submitted to any L/C
Participant with respect to any such amounts owing under this Section shall be
conclusive in the absence of manifest error.

 

(c) Whenever, at any time after an Issuing Lender has made payment of a drawing
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

 

3.5 Reimbursement Obligation of the Borrower.

 

The Borrower agrees to reimburse each Issuing Lender for the amount of (a) any
draft paid by such Issuing Lender under a Letter of Credit issued by such
Issuing Lender and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”); each such reimbursement shall be made on
the later of (i) the Business Day following the date of such notice and (ii) the
date upon which such payment is made by such Issuing Lender. Each such payment
shall be made to such Issuing Lender at its address for notices specified herein
in lawful money of the United States of America and in immediately available
funds. Interest shall be payable on each Payment Amount from the date of the
applicable drawing until payment is made in full (x) until the second Business
Day following the date of the applicable notice by the Issuing Lender, at the
rate set forth in Section 2.11(b) in respect of Revolving Credit Loans that are
Base Rate Loans and (y) thereafter, at the rate set forth in Section 2.11(c).
Each drawing under any Letter of Credit shall (unless (I) an event of the type
described in clause (i) or (ii) of Section 8(f) shall have occurred and be
continuing with respect to the Borrower, in which case the procedures specified
in Section 3.4 for funding by L/C Participants shall apply or (II) the Borrower
shall have notified the Administrative Agent prior to 10:00 A.M., Denver time,
on the date upon which such borrowing of Base Rate Loans would otherwise be made
that it does not wish to make such a borrowing of Base Rate Loans) constitute a
request by the Borrower to the Administrative Agent for a borrowing pursuant to
Section 2.2 of Base Rate Loans in the Payment Amount in respect of

 

39



--------------------------------------------------------------------------------

such drawing. The Borrowing Date with respect to such borrowing shall be the
date on which the Borrower is required to pay such Payment Amount pursuant to
this Section 3.5. Each Revolving Credit Lender acknowledges and agrees that its
obligation to make Base Rate Loans in respect of unreimbursed drawings under
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, any failure to satisfy the conditions to making any Revolving
Extension of Credit (including those set forth in Section 5), the occurrence and
continuance of a Default or an Event of Default (other than the occurrence and
continuance of an event of the type described in clause (i) or (ii) of Section
8(f) with respect to the Borrower) or the reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

3.6 Obligations Absolute.

 

The Borrower’s obligations under this Section 3 shall, to the fullest extent
permitted under applicable law, be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender. The Borrower agrees that any action taken or omitted by an
Issuing Lender under or in connection with any Letter of Credit issued by it or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards or care specified in the
Uniform Commercial Code of the State of California and, with respect to Trade
Letters of Credit, the “Uniform Customs and Practices for Documentary Credit
(1993 Revision), International Chamber of Commerce, Publication No. 500,” or by
later Uniform Customs and Practices fixed by later Congresses of the
International Chamber of Commerce as in effect on the date the Letter of Credit
is issued (the “UCP”), and with respect to Standby Letters of Credit, the Rules
on International Standby Practices, International Chamber of Commerce
Publication No. 590 (“ISP98”) (provided, however, that to the extent any
conflict exists between such Uniform Commercial Code and the UCP or ISP98, as
the case may be, as then in effect, Division 5 of such Uniform Commercial Code
shall govern), shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender to the Borrower.

 

40



--------------------------------------------------------------------------------

3.7 Letter of Credit Payments.

 

If any draft shall be presented for payment under any Letter of Credit, the
relevant Issuing Lender shall promptly notify the Borrower of the date and
amount thereof. The responsibility of the relevant Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit, in addition to any payment obligation expressly provided for in such
Letter of Credit issued by such Issuing Lender, shall be limited to determining
that the documents (including each draft) delivered under such Letter of Credit
in connection with such presentment appear on their face to be in conformity
with such Letter of Credit.

 

3.8 Applications.

 

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Agreement, the provisions of
this Agreement shall apply.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

 

4.1 Financial Condition.

 

The audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at December 31, 2003 and the consolidated statements of income
and cash flows for the fiscal year ended on December 31, 2003 included in the
Borrower’s annual report on Form 10-K for the fiscal year ended December 31,
2003 as filed with the SEC, present fairly the consolidated financial condition
of the Borrower and its consolidated Subsidiaries as at December 31, 2003 and
the consolidated results of their operations and their consolidated cash flows
for the fiscal year ended December 31, 2003. The unaudited consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as at March 31, 2004,
and the related unaudited consolidated statements of income and cash flows for
the three-month period ended on such date included in the Borrower’s quarterly
report on Form 10-Q as filed with the SEC for the period ended March 31, 2004,
present fairly the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the three-month period then
ended (subject to normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the Borrower’s independent certified public
accountants and disclosed therein). As of the Closing Date, the Borrower and its
Subsidiaries do not have any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including, without limitation, any interest
rate or foreign currency swap or exchange transaction or other obligation in
respect of derivatives, that are not reflected in the most recent annual and
quarterly financial statements referred to in this paragraph. During the period
from December 31, 2003 to and including the date hereof there has been no
Disposition by the Borrower or any of its Subsidiaries of any material part of
their businesses or Properties, taken as a whole.

 

41



--------------------------------------------------------------------------------

4.2 No Change.

 

Since December 31, 2003 there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

 

4.3 Corporate Existence; Compliance with Law.

 

Each of the Borrower and its Subsidiaries (other than the Inactive Subsidiaries)
(a) is duly organized, validly existing and, to the extent applicable, in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except to the extent that the failure to be in good standing, to have any
such corporate power or legal right, to be so qualified or to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

4.4 Corporate Power; Authorization; Enforceable Obligations.

 

Each Loan Party has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to borrow hereunder. Each Loan Party has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent transfer or similar laws
affecting creditors’ rights generally and to general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

4.5 No Legal Bar.

 

The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of the Borrower or any of its Subsidiaries that would,
individually or in the aggregate, reasonably be

 

42



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

4.6 No Material Litigation.

 

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of their respective properties or revenues that could reasonably be expected to
have a Material Adverse Effect.

 

4.7 No Default.

 

Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any of its Contractual Obligations (including under any Customer
Service Agreement) in any respect that could reasonably be expected to have a
Material Adverse Effect. To the Borrower’s knowledge, no customer or other
Person party thereto is in default under or with respect to any of its
Contractual Obligations under any Customer Service Agreement in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

4.8 Ownership of Property; Liens.

 

Each of the Borrower and its Subsidiaries has title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other Property, except to the extent that the
failure to have any such title or leasehold interests would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
and none of such Property is subject to any Lien except as permitted by Section
7.3.

 

4.9 Intellectual Property.

 

Other than any exception to the following that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (i)
the Borrower and each of its Subsidiaries owns, or is licensed to use, all
Intellectual Property used in the conduct of its business as currently
conducted, (ii) no claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property used in the
conduct of the business of the Borrower or such Subsidiary or the validity,
effectiveness or ownership of any such Intellectual Property, nor does the
Borrower know of any valid basis for any such claim and (iii) the use of such
Intellectual Property by the Borrower and its Subsidiaries does not infringe on
the rights of any Person. There is no infringement or, to the Borrower’s
knowledge, claim of infringement by any Person of any Intellectual Property
owned, licensed or sublicensed by the Borrower or any of its Subsidiaries,
except for such claims or infringements that could not reasonably be expected to
have or result in a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

4.10 Taxes.

 

Each of the Borrower and each of its Subsidiaries has filed or caused to be
filed all United States Federal income tax returns and other material state and
other material tax returns that are required to be filed by it and has paid all
material taxes shown to be due and payable on such returns or on any assessments
made against it (other than any the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be); and no state or other
material tax Lien has been filed, and, to the knowledge of the Borrower, no
claim is being asserted, with respect to any tax, fee or other charge, except
any such claim which the Borrower, in consultation with its legal counsel and
independent accountants, has determined in good faith would not reasonably be
expected to have a Material Adverse Effect.

 

4.11 Federal Regulations.

 

No part of the proceeds of any Loans will be used in violation of Regulation U
as now and from time to time hereafter in effect.

 

4.12 Labor Matters.

 

There are no strikes or other labor disputes against the Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower, threatened that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. Hours worked by and payment made to employees of the
Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters that (individually or in the aggregate) could reasonably be expected to
have a Material Adverse Effect. All payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

 

4.13 ERISA.

 

Other than exceptions to any of the following that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (a)
neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code, (b) no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period, (c) the present value
of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits
by a material amount, (d) neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be

 

44



--------------------------------------------------------------------------------

expected to result in a material liability under ERISA, (e) neither the Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made and (f) no such Multiemployer Plan is in Reorganization or
Insolvent.

 

4.14 Investment Company Act; Other Regulations.

 

No Loan Party is required to register as an “investment company” under (and
within the meaning) of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X) which limits its ability to incur Indebtedness under this
Agreement and the other Loan Documents.

 

4.15 Subsidiaries.

 

(a) The Subsidiaries listed on Schedule 4.15 constitute all the Subsidiaries of
the Borrower at the date hereof. Schedule 4.15 sets forth as of the Closing Date
the name and jurisdiction of incorporation of each Subsidiary of the Borrower
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by each Loan Party.

 

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of any Subsidiary of the Borrower,
except as disclosed on Schedule 4.15.

 

4.16 Use of Proceeds.

 

The proceeds of the Revolving Credit Loans, the Swing Line Loans and the Letters
of Credit shall be used to fund permitted acquisitions, stock repurchases,
dividends and CSA Payments, to pay fees and expenses incurred in connection with
the transactions contemplated by this Agreement and to finance the working
capital and other general corporate needs of the Borrower and its Subsidiaries.

 

4.17 Environmental Matters.

 

Other than exceptions to any of the following that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect:

 

(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them; (iii)
are, and within the period of all applicable statutes of limitation have been,
in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.

 

45



--------------------------------------------------------------------------------

(b) To the knowledge of the Borrower and its Subsidiaries, no Materials of
Environmental Concern (i) are present at, on, under, in, or about any real
property now owned, leased or operated by the Borrower or any of its
Subsidiaries, or (ii) were present at any formerly owned, leased or operated
property during the period of such ownership, lease or operation by the Borrower
or its Subsidiaries or (iii) are present at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which, in the case of any of clauses (i), (ii) or (iii), would reasonably be
expected to (A) give rise to liability of the Borrower or any of its
Subsidiaries under any applicable Environmental Law or otherwise result in costs
to the Borrower or any of its Subsidiaries, (B) interfere with the continued
operations of the Borrower or any of its Subsidiaries, or (C) impair the fair
saleable value of any real property owned or leased by the Borrower or any of
its Subsidiaries. For purposes of Section 8, each of the foregoing
representations and warranties in this Section 4.17(b) that are qualified by the
knowledge of the Borrower and its Subsidiaries shall be deemed not to be so
qualified.

 

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened.

 

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or with
respect to any Materials of Environmental Concern.

 

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

 

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

 

4.18 Accuracy of Information, etc.

 

The statements and information contained in this Agreement, the other Loan
Documents and the other documents, certificates and statements furnished in
writing to the Agents or the Lenders or any of them, by or on behalf of any Loan
Party for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, taken as a whole, did not contain as of the date
any such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omit to state a material fact necessary

 

46



--------------------------------------------------------------------------------

in order to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

 

4.19 Security Documents.

 

The Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid security
interest in the Collateral described therein and proceeds thereof. In the case
of the Pledged Stock described in the Guarantee and Collateral Agreement that
constitutes certificated securities (within the meaning of Section 8-102(a)(4)
of the Uniform Commercial Code), when any stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, duly indorsed to the
Administrative Agent or in blank, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement, when financing statements
in appropriate form are filed in the offices specified on Schedule 4.19-1 and
such other filings and other actions as are specified on Schedule 3 to the
Guarantee and Collateral Agreement have been completed (the instruments required
for all of which filings and other actions have been, or within 30 days after
the Closing Date will be, duly completed and delivered to the Administrative
Agent), the security interest created under the Guarantee and Collateral
Agreement in the Collateral described therein (other than Deposit Accounts,
Electronic Chattel Paper and Letter-of-Credit Rights that do not constitute
Supporting Obligations with respect to Collateral not referred to in this
parenthetical) shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except, (i) in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3 and (ii) in the case of Pledged Stock, tax liens to the
extent permitted by Section 7.3(a) to the extent the applicable tax lien statute
provides for the priority of such tax lien by operation of law). Schedule 4.19-2
lists, as of the Closing Date, each UCC Financing Statement that (i) names any
Loan Party as debtor and (ii) will remain on file after the Closing Date.
Schedule 4.19-3 lists, as of the Closing Date, each UCC Financing Statement that
(i) names any Loan Party as debtor and (ii) will be terminated on or prior to
the Closing Date; and on or prior to the Closing Date, the Borrower will have
delivered to the Administrative Agent, or caused to be filed, duly completed UCC
termination statements, in respect of each UCC financing statement listed in
Schedule 4.19-3.

 

4.20 Solvency.

 

On the Closing Date, the Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.

 

47



--------------------------------------------------------------------------------

4.21 Date of Representations and Warranties.

 

The representations and warranties set forth in this Section 4 shall be deemed
made as of the Closing Date and as of the date of each Revolving Extension of
Credit hereunder (except for any such representations and warranties that are
stated to relate to a particular date or dates, in which case such
representations and warranties shall be deemed made as of such particular date
or dates).

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Conditions to Closing Date.

 

This Agreement shall become binding upon the parties hereto upon the
satisfaction of the following conditions precedent (all Loan Documents and other
documents to be delivered to the Administrative Agent or any Lender pursuant to
this Section 5.1 shall be subject to prior approval as to form and substance
(including as to results) by the Lenders and the Administrative Agent, with
delivery by a Lender or the Administrative Agent of its signature page to this
Agreement evidencing such Lender’s or the Administrative Agent acknowledgment
that the conditions set forth in this Section 5.1 have been satisfied, unless
otherwise waived in writing):

 

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
(ii) the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of the Borrower and each Subsidiary Guarantor, (iii) a
Collateral Information Certificate executed and delivered by a duly authorized
officer of the Borrower and (iv) a Lender Addendum, executed and delivered by
each Lender and accepted by the Borrower.

 

(b) Financial Statements. The Lenders shall have received (i) the financial
statements of the Borrower and its consolidated Subsidiaries referred to in
Section 4.1 and (ii) unaudited interim consolidated financial statements of the
Borrower and its consolidated Subsidiaries for each quarterly period ended
subsequent to the date of the latest applicable financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available.

 

(c) Related Agreements. The Administrative Agent shall have received true and
correct copies, certified as to authenticity by the Borrower, of (i) the
Subordinated Debt Documents and (ii) such other material documents or
instruments as may be reasonably requested by any Agent at least two Business
Days prior to the Closing Date.

 

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statement or other filings or recordations should be made to evidence
or perfect security interests in all material personal property assets of the
Loan Parties (other than motor vehicles, aircraft and non-U.S. Intellectual
Property), and such search shall reveal no material liens on any of the assets
of the Loan Parties, except for Liens permitted by Section 7.3.

 

48



--------------------------------------------------------------------------------

(e) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3 and
Liens referred to in, and as to which the Borrower shall have complied with, the
last sentence of Section 4.19), shall have been delivered to the Administrative
Agent in proper form for filing, registration or recordation.

 

(f) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes. The
Administrative Agent shall have received (i) all certificates representing
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note pledged and required to be delivered to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
satisfactory to the Administrative Agent) by the pledgor thereof.

 

(g) Absence of Litigation. There shall exist no pending or, to the knowledge of
the Borrower, overtly threatened litigation, investigation or proceeding
(including any proceeding before any Governmental Authority or any arbitration,
mediation or other alternative dispute proceeding) of or before any arbitrator
or Governmental Authority that purports to directly affect any of the Loan
Documents, and the Administrative Agent shall have received a certificate, dated
the Closing Date, of a Responsible Officer of the Borrower to such effect.

 

(h) Fees. (i) The Lenders, the Administrative Agent, the Syndication Agent and
the Arrangers shall have received all fees required to be paid on or before the
Closing Date and (ii) the Administrative Agent shall have received reimbursement
of all out-of-pocket expenses (including reasonable fees, disbursements and
other charges of counsel to the Administrative Agent and the Syndication Agent)
of the Administrative Agent, the Syndication Agent and the Arrangers payable by
the Borrower in connection with the Revolving Credit Facility for which invoices
have been presented at least one Business Day before the Closing Date.

 

(i) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

 

(j) Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of counsel to the Borrower and its Subsidiaries, as follows: (i)
Davis Polk & Wardwell, (ii) Morris, Nichols, Arsht & Tunnell and (iii) Joseph
Ruble, the General Counsel of the Borrower.

 

49



--------------------------------------------------------------------------------

5.2 Conditions to Each Extension of Credit.

 

(a) The agreement of each Revolving Credit Lender to make any Revolving
Extension of Credit (other than Revolving Loans the proceeds of which are to be
applied directly to repay Swing Line Loans in accordance with Section 2.5(b) or
to reimburse the applicable Issuing Lender for any Payment Amount then owing to
such Issuing Lender in respect of any Letter of Credit in accordance with
Section 3.5), of the Swing Line Lender to make any Swing Line Loan, and of the
Issuing Lender to issue any Letter of Credit requested to be made or issued by
it hereunder (including any amendment to any Letter of Credit to increase the
amount thereof), on any date (including, without limitation, its initial
Revolving Extension of Credit, Swing Line Loan or Letter of Credit, as the case
may be) is subject to the prior or simultaneous satisfaction of the conditions
precedent set forth in Section 5.1 and the satisfaction of the following
additional conditions precedent:

 

(i) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date after giving effect to the extensions of credit requested to be made
on such date (except for any such representations and warranties that are stated
to relate to a particular date or dates, in which case such representations and
warranties shall be true and correct as of such particular date or dates).

 

(ii) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(b) Each borrowing by and issuance of a Letter of Credit on behalf of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the applicable
conditions contained in this Section 5.2 have been satisfied.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect, any Letter of Credit remains outstanding (or,
as to any outstanding Letter of Credit, (x) the Borrower shall have deposited
cash to collateralize such outstanding Letter of Credit or (y) the applicable
Issuing Lender shall have fully released the Lenders from their obligations
hereunder to reimburse such Issuing Lender in respect of drawings under such
Letter of Credit and have accepted in lieu thereof a back up letter of credit or
other arrangements acceptable to such Issuing Lender, in the case of each of
clause (x) and (y), in accordance with Section 10.16 of this Agreement) or any
Loan or other amount is owing to any Lender or any Agent hereunder, the Borrower
shall and shall cause each of its Subsidiaries to:

 

6.1 Financial Statements.

 

Furnish to the Administrative Agent for delivery to each Lender (and the
Administrative Agent agrees to make such delivery):

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and cash flows for such
year, setting forth in comparative form the figures as of the end of and for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit (any of the
foregoing, a “Going Concern or Scope Qualification”), by independent certified
public accountants of nationally recognized standing (it being understood that
the independent certified public accountants’ report(s) related to the
Borrower’s internal controls pursuant to Section 404 of the Sarbanes-Oxley Act
of 2002 and Auditing Standard No. 2 of the Public Company Accounting Oversight
Board, whether or not included or referred to in the auditors’ report on such
audited consolidated financial statements, shall not, in and of itself, be
deemed a “Going Concern or Scope Qualification”); and

 

50



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Borrower
beginning with the fiscal quarter of the Borrower ending on June 30, 2004, the
unaudited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such quarter, the related unaudited consolidated
statements of income for such quarter and the related unaudited consolidated
statements of income and cash flows for the portion of the fiscal year through
the end of such quarter, setting forth in comparative form the figures as of the
end of and for the corresponding period in the previous year, certified by a
Responsible Officer of the Borrower as being fairly stated in all material
respects (subject to the absence of certain footnote information and normal
year-end audit adjustments);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein). All financial statements delivered pursuant to this
Section 6.1 may, so long as the Borrower is a reporting entity with the SEC, be
in the form filed as a part of the Borrower’s Quarterly Report on Form 10-Q, or
Annual Report on Form 10-K, as applicable, in each case as filed with SEC.

 

6.2 Certificates; Other Information.

 

Furnish to the Administrative Agent for delivery to each Lender (and the
Administrative Agent agrees to make such delivery), or, in the case of clause
(f), furnish to the relevant Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

 

51



--------------------------------------------------------------------------------

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of the Borrower stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default that has occurred and is continuing except as specified in such
certificate, (ii) a Compliance Certificate containing (A) all information and
calculations necessary for determining compliance by the Borrower and its
Subsidiaries with Section 7.1 as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and (B) to the extent not previously
disclosed to the Administrative Agent, a listing of any material Intellectual
Property acquired, and any Subsidiary formed or acquired, by any Loan Party
since the date of the most recent list delivered pursuant to this clause (B)
(or, in the case of the first such list so delivered, since the Closing Date)
and (iii) to the extent not previously delivered to the Administrative Agent
other filings or documents required by Section 6.9 in respect of any
newly-acquired Intellectual Property or newly-acquired or formed Subsidiary
specified in such Compliance Certificate;

 

(c) as soon as available, and in any event no later than 45 days after the
beginning of each fiscal year of the Borrower, a detailed consolidated budget
for such fiscal year (including projected consolidated balance sheets of the
Borrower and its Subsidiaries as of the end of such fiscal year, and the related
consolidated statements of projected income and cash flows, in each case set
forth on a quarterly basis), and including a substantive description of each of
the material underlying assumptions used in preparing such budget and
projections, and, as soon as available, significant revisions, if any, of such
budget, with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer of the Borrower stating that such Projections are based on
reasonable estimates, information and assumptions;

 

(d) within five Business Days after the same are sent, copies of all financial
statements and reports that the Borrower or any of its Subsidiaries sends to the
holders of any class of its public debt securities or equity securities and,
within five days after the same are filed, copies of all financial statements
and reports that the Borrower or any of its Subsidiaries may make to, or file
with, the SEC;

 

(e) as soon as possible and in any event within 30 days of obtaining knowledge
thereof, notice of any litigation, proceeding (including any proceeding before
any Governmental Authority or any arbitration, mediation or other alternative
dispute proceeding), complaint, written request for information or other
notification that would reasonably be expected to result in the payment by the
Borrower and its Subsidiaries of a Material Environmental Amount; and

 

(f) promptly, such additional financial and other information as any Lender may
from time to time reasonably request through the Administrative Agent.

 

6.3 Payment of Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations of whatever nature,
except where (i) the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on

 

52



--------------------------------------------------------------------------------

the books of the Borrower or its Subsidiaries, as the case may be, or (ii) such
failures to pay, discharge or otherwise satisfy would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

6.4 Conduct of Business and Maintenance of Existence, etc.

 

(a) (i) Preserve, renew and keep in full force and effect its corporate
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

6.5 Maintenance of Property; Insurance.

 

(a) Except to the extent that failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, keep
all Property and systems useful and necessary in its business in good working
order and condition, ordinary wear and tear excepted and (b) maintain with
financially sound and reputable insurance companies insurance on all its
Property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption), and
with no more than such risk retentions, as are usually insured against in the
same general area by companies of similar size engaged in the same or a similar
business.

 

6.6 Inspection of Property; Books and Records; Discussions.

 

(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b) (i)
unless an Event of Default shall have occurred and be continuing, no more
frequently than once in each calendar year or (ii) if an Event of Default shall
have occurred and be continuing, as often as may reasonably be desired, and in
any case upon notice to the Borrower or its applicable Subsidiary, during normal
business hours permit representatives of any Lender to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time and to discuss the business, operations, properties and
financial and other condition of the Borrower and its Subsidiaries with officers
and employees of the Borrower and its Subsidiaries and, so long as the
applicable Lender shall have given the Borrower reasonable notice thereof and a
reasonable opportunity to participate therein, with its independent certified
public accountants.

 

6.7 Notices.

 

Promptly, but in any event within five (or, in the case of clause (c) or (d)
below, 30) days after a Responsible Officer of the Borrower shall have become
aware thereof, give notice to the Administrative Agent (and the Administrative
Agent agrees to deliver such notice to the Lenders) of:

 

(a) the occurrence of any Default or Event of Default that shall then be
continuing;

 

53



--------------------------------------------------------------------------------

(b) any termination (including any optional termination) of any Material
Customer Services Agreement;

 

(c) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries, (ii) assertion or receipt of notice of a
claim of infringement of Intellectual Property rights, whether or not a Dollar
amount is associated with such assertion or claim or (iii) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, that in any such case,
if not cured or in which there is a reasonable possibility of an adverse
determination that, as the case may be, would reasonably be expected to have a
Material Adverse Effect;

 

(d) any litigation or proceeding (including any proceeding before any
Governmental Authority or any arbitration, mediation or other alternative
dispute proceeding) affecting the Borrower or any of its Subsidiaries in which
the amount involved is $15,000,000 or more (whether or not covered by insurance)
or in which injunctive or similar relief is sought, except any such litigation
or proceeding which the Borrower, in consultation with its counsel, has
determined in good faith would not reasonably be expected to have a Material
Adverse Effect;

 

(e) (i) the occurrence of any Reportable Event with respect to any Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii)
the institution of proceedings or the taking of any other action by the PBGC or
the Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan that in any such case would reasonably be expected to have a
Material Adverse Effect;

 

(f) the consummation of any Permitted Acquisition in which the total
consideration for, or value paid in, such Permitted Acquisition, is at least
$10,000,000 (whether such consideration or value paid is in the form of cash,
securities or a combination thereof and including any escrowed or other amounts
held back);

 

(g) the making of any Permitted CSA Payment of at least $10,000,000; and

 

(h) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action, if any, the Borrower or the
relevant Subsidiary proposes to take with respect thereto.

 

6.8 Environmental Laws.

 

Comply with, and use reasonable efforts to ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and

 

54



--------------------------------------------------------------------------------

maintain, and ensure, through the use of reasonable efforts, that all tenants
and subtenants obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except, in each case, where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

6.9 Additional Collateral, etc.

 

(a) Subject to paragraphs (b) and (c) of this Section, and other than (1) any
Property subject to a Lien expressly permitted by Section 7.3(g) or Section
7.3(m) and (2) any Excluded Assets, with respect to any Property acquired after
the Closing Date by the Borrower or any of its Domestic Subsidiaries (other than
any Designated Subsidiary or any Inactive Subsidiary, but only so long as such
Domestic Subsidiaries shall continue to be Designated Subsidiaries or Inactive
Subsidiaries) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such Property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected security interest in such Property,
subject to no prior Liens other than, in the case of Collateral other than
Pledged Stock, Liens permitted under Section 7.3, and in the case of Pledged
Stock, tax liens to the extent (A) permitted under Section 7.3(a) and (B) the
applicable tax lien statute provides for the priority of such tax lien by
operation of law, including without limitation, the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law, the taking of such other actions
to effect perfection as may be required or provided for by the Guarantee and
Collateral Agreement or as otherwise may be reasonably requested by the
Administrative Agent; provided that (1) with respect to U.S. Intellectual
Property acquired by the Borrower or any of its Domestic Subsidiaries (other
than any Designated Subsidiary or any Inactive Subsidiary; but in the case of an
Inactive Subsidiary only if such Domestic Subsidiary shall continue to be an
Inactive Subsidiary notwithstanding the acquisition of such U.S. Intellectual
Property)) in the ordinary course of business during any fiscal quarter, this
Section 6.9(a) shall be deemed satisfied if the Borrower and its Subsidiaries
(other than any Designated Subsidiary or any Inactive Subsidiary; but in the
case of an Inactive Subsidiary, only if such Inactive Subsidiary continues to be
an Inactive Subsidiary) take the actions required by clauses (i) and (ii) above
with respect to such U.S. Intellectual Property within five Business Days
following the date of delivery of the officer’s certificate with respect to such
fiscal quarter or the fiscal year ended at the end of such fiscal quarter
required to be delivered pursuant to Section 6.2(b); (2) Liens shall not be
required to be granted hereunder on more than 65% of the total outstanding
Capital Stock of any Foreign Subsidiary; (3) no Loan Party shall be required to
deliver promissory notes or other instruments if the aggregate principal amount
thereof does not exceed $2,500,000; (4) no Loan Party (or issuer or securities
intermediary) shall be required to deliver a “control agreement” with respect to
any Securities Account in which the fair market value of the assets maintained
in such Securities Account is less than $15,000,000; and (5) no Loan Party shall
be required to take any action to perfect any security interest in (x) Letter of
Credit Rights that do not constitute Supporting Obligations, (y) Electronic
Chattel Paper or (z) Deposit Accounts.

 

55



--------------------------------------------------------------------------------

(b) With respect to any new Subsidiary (other than any Excluded Foreign
Subsidiary or any Subsidiary the Capital Stock of which is held by a Foreign
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that ceases to be a
Designated Subsidiary, an Excluded Foreign Subsidiary, a Foreign Subsidiary or
an Inactive Subsidiary, as the case may be), by the Borrower or any of its
Subsidiaries, promptly, and in any event within 30 days after the creation or
acquisition of such Subsidiary, (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected security interest in
the Capital Stock of such new Subsidiary that is owned by the Borrower or any of
its Domestic Subsidiaries (other than by a Domestic Subsidiary that is a
Designated Subsidiary or that is an Inactive Subsidiary; but in the case of an
Inactive Subsidiary only if such new Subsidiary is also an Inactive Subsidiary),
subject to no other prior Liens other than tax liens to the extent (A) permitted
by Section 7.3(a) and (B) the applicable tax lien statute provides for the
priority of such tax lien by operation of law, (ii) deliver to the
Administrative Agent all certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or such Subsidiary, as the case may be, (iii) cause such
new Subsidiary (other than in the instance of a new Subsidiary that is a
Designated Subsidiary or an Inactive Subsidiary), to (A) become a party to the
Guarantee and Collateral Agreement as a Guarantor and, unless such new
Subsidiary is a Foreign Subsidiary, a Grantor and (B) if such new Subsidiary is
a Domestic Subsidiary, take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, subject to no prior Liens other than, in
the case of Collateral other than Pledged Stock, Liens permitted under Section
7.3, and, in the case of Pledged Stock, tax liens to the extent (1) permitted by
Section 7.3(a) and (2) the applicable tax lien statute provides for the priority
of such tax lien by operation of law, including, without limitation, the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or the taking of
such other actions to effect perfection as may be required or provided for by
the Guarantee and Collateral Agreement or as otherwise may be reasonably
requested by the Administrative Agent, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent customary legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; provided that (A) in no event shall more than 65% of the
total outstanding Capital Stock of any Excluded Foreign Subsidiary be required
to be pledged hereunder; (B) no actions shall be required to be taken to create
or perfect any such pledge, and no legal opinions shall be required to be
delivered with respect thereto, in each case under the laws of the jurisdiction
of any Foreign Subsidiary; (C) no Loan Party shall be required to deliver
promissory notes or other instruments if the aggregate principal amount thereof
does not exceed $2,500,000; (D) no Loan Party (or issuer or securities
intermediary) shall be required to deliver a “control agreement” with respect to
any Securities Account in which the fair market value of the assets maintained
in such Securities Account is less than $15,000,000; and (E) no Loan Party shall
be required to take any action to perfect any security interest in (1) Letter of
Credit Rights that do not constitute Supporting Obligations, (2) Electronic
Chattel Paper or (3) Deposit Accounts.

 

56



--------------------------------------------------------------------------------

(c) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by the Borrower or any of its Domestic Subsidiaries
(other than any Designated Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
in order to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any of its Domestic Subsidiaries
(other than by a Domestic Subsidiary that is a Designated Subsidiary or is an
Inactive Subsidiary; but in the case of an Inactive Subsidiary only if such new
Excluded Foreign Subsidiary is also an Inactive Subsidiary), subject to no prior
Liens other than tax liens to the extent (A) permitted by Section 7.3(a) and (B)
the applicable tax lien statute provides for the priority of such tax lien by
operation of law), provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Excluded Foreign Subsidiary be
required to be so pledged, (ii) deliver to the Administrative Agent all
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or such Subsidiary, as the case may be, and take such other action as
may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Lien of the Administrative Agent thereon, and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent customary legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; provided that no actions shall be required to be taken to
create or perfect any such pledge, and no legal opinions shall be required to be
delivered with respect thereto, in each case under the laws of the jurisdiction
of organization of such Foreign Subsidiary.

 

6.10 Further Assurances.

 

From time to time execute and deliver, or cause to be executed and delivered,
such additional instruments, certificates or documents, and take such actions,
as the Administrative Agent may, subject to the provisos to Section 6.9(a),
Section 6.9(b) and Section 6.9(c), reasonably request for the purposes of
creating or of more fully perfecting or renewing the rights of the
Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by the Borrower or
any Subsidiary (other than any Designated Subsidiary) which may be deemed to be
part of the Collateral) pursuant hereto or thereto. Upon the exercise by the
Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

 

SECTION 7. NEGATIVE COVENANTS

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect, any Letter of Credit remains outstanding (or,
as to any outstanding Letter of Credit, (x) the Borrower shall have deposited
cash to collateralize such

 

57



--------------------------------------------------------------------------------

outstanding Letter of Credit or (y) the applicable Issuing Lender shall have
fully released the Lenders from their obligations hereunder to reimburse such
Issuing Lender in respect of drawings under such Letter of Credit and have
accepted in lieu thereof a back up letter of credit or other arrangements
acceptable to such Issuing Lender, in the case of each of clause (x) and (y), in
accordance with Section 10.16 of this Agreement) or any Loan or other amount is
owing to any Lender or any Agent hereunder, Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

 

7.1 Financial Condition Covenants.

 

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending on or after the last day of FQ3 2004, to exceed 3.00 to 1.00.

 

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any period of four consecutive fiscal
quarters of the Borrower ending on or after the last day of FQ3 2004 to be less
than 4.00 to 1.00.

 

(c) Liquidity. Permit Liquidity at any time to be less than $30,000,000.

 

7.2 Limitation on Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) the Subordinated Debt of the Borrower pursuant to the Subordinated Debt
Documents and any refinancings, refundings, renewals or extensions (each a
“Refinancing”) thereof; provided that (i) no Default (other than a Default
existing solely under Section 8.1(d)) or Event of Default shall be in effect
after giving effect to the consummation of such Refinancing; (ii) the principal
amount of the new Indebtedness does not exceed the principal amount of the
refinanced Indebtedness; (iii) the new Indebtedness is subordinated in right of
payment, collection and enforcement on terms no less favorable to the Lenders
than the terms applicable to the refinanced Indebtedness; (iv) no scheduled
payment or mandatory prepayment of the new Indebtedness shall be required to be
made prior to the date which is one year after the Revolving Credit Termination
Date; and (v) the new Indebtedness shall be unsecured;

 

(c) Indebtedness of the Borrower to any Subsidiary, or of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of Designated
Subsidiaries to the Borrower and other Domestic Subsidiaries of the Borrower
that are not also Designated Subsidiaries shall be subject to the limitations on
Investments in Designated Subsidiaries set forth in Section 7.7;

 

(d) purchase money and other Indebtedness (including Capital Lease Obligations)
of the Borrower or any of its Subsidiaries, the proceeds of which are used to
finance the acquisition, expansion, refurbishment or improvement of fixed or
capital assets, in an aggregate principal amount not to exceed $40,000,000 at
any one time outstanding and any refinancings thereof (without any increase in
the principal amount thereof);

 

58



--------------------------------------------------------------------------------

(e) Indebtedness outstanding on the date hereof and listed on Schedule 7.2 and
any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof);

 

(f) Guarantee Obligations by the Borrower or any of its Subsidiaries of
obligations of the Borrower or any of its Subsidiaries to the extent such
obligations are otherwise permitted by this Agreement, including this Section
7.2;

 

(g) Indebtedness of any Person which becomes a Subsidiary of the Borrower after
the Closing Date pursuant to a Permitted Acquisition (provided that such
Indebtedness existed at the time such Person became a Subsidiary of the Borrower
and is not created in contemplation of or in connection with such Person
becoming a Subsidiary), and any refinancings, refundings, renewals or extensions
thereof which do not increase the principal amount thereof;

 

(h) Indebtedness in respect of Hedge Agreements permitted under Section 7.16;
and

 

(i) additional Indebtedness incurred by the Borrower or any Subsidiary to the
extent that, immediately upon the incurrence of, and after taking into account,
such Indebtedness, the Consolidated Leverage Ratio does not exceed 3.00 to 1.00.

 

7.3 Limitation on Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, and letters of credit
issued in lieu of or in support of any of the foregoing, in each case incurred
in the ordinary course of business;

 

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

59



--------------------------------------------------------------------------------

(f) Liens in existence on the date hereof listed on Schedule 7.3, securing
Indebtedness permitted by Section 7.2(e) and Liens securing refinancings of such
Indebtedness permitted by Section 7.2(e), provided that no such Lien is spread
to cover any additional assets after the Closing Date, including the assets of
any other Loan Party;

 

(g) Liens securing Indebtedness of the Borrower or any of its Subsidiaries
permitted pursuant to Section 7.2(d), provided that (i) such Liens (or, if
applicable, the Liens securing the Indebtedness refinanced by such Indebtedness)
shall be created within 180 days after the acquisition, expansion, refurbishment
or improvement of such fixed or capital assets, (ii) such Liens do not at any
time encumber any assets other than the assets acquired, expanded, refurbished
or improved by such Indebtedness (or, if applicable, the Indebtedness refinanced
by such Indebtedness), (iii) the amount of Indebtedness secured thereby is not
increased and (iv) the amount of Indebtedness initially secured thereby is not
more than 100% of the price of such acquisition, expansion, refurbishment or
improvement financed thereby;

 

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;

 

(j) any interest of any licensor of Intellectual Property;

 

(k) Liens arising as a matter of law to secure the purchase of goods purchased
by the Borrower or any of its Subsidiaries, provided that the only obligations
secured thereby are trade accounts payable with respect to the purchase of such
goods arising in the ordinary course of business and the only Property to which
such Liens attached are the goods so purchased and any title document in respect
thereof;

 

(l) Liens securing reimbursement obligations and related interest, fees and
expenses with respect to trade letters of credit permitted hereunder, provided
that such Liens do not extend to any Property other than the goods financed by,
or purchased by means of, such letters of credit and documents of title in
respect thereof;

 

(m) Liens on any assets of a Person which becomes a Subsidiary of the Borrower
after the Closing Date in a transaction permitted by Section 7.7, and Liens on
assets acquired by the Borrower or any of its Subsidiaries after the Closing
Date, provided that (i) such Liens existed at the time such Person became a
Subsidiary of the Borrower or such assets were acquired, as the case may be, and
were not created in anticipation of such acquisition, (ii) any such Lien does
not by its terms spread to or cover any assets after the time such Person
becomes a Subsidiary or such assets were acquired, as the case may be, which
were not covered immediately prior thereto, (iii) any such Lien does not by its
terms secure any Indebtedness or other obligation other than Indebtedness or
other obligation existing immediately prior to the time such Person becomes a
Subsidiary or such assets are acquired, as the case may be, and refinancings
thereof permitted hereunder and (iv) any Indebtedness secured by such Liens
shall be permitted under Section 7.2;

 

60



--------------------------------------------------------------------------------

(n) Liens in respect of judgments that do not constitute an Event of Default
under clause (h) of Section 8; and

 

(o) Liens not otherwise permitted by this Section 7.3 securing Indebtedness or
other obligations of the Borrower or any of its Subsidiaries so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Borrower and all of such Subsidiaries) $40,000,000 at any
one time.

 

7.4 Limitation on Fundamental Changes.

 

Enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or otherwise suffer any liquidation or dissolution), or, except
for Immaterial Subsidiaries, and except to the extent such Disposition would
otherwise be permitted by Section 7.5, Dispose of all or substantially all of
its Property or business, except that:

 

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower, provided that the Borrower shall be the continuing or surviving
corporation;

 

(b) any Subsidiary of the Borrower may be merged or consolidated with or into
any other Subsidiary of the Borrower, provided that, if any of the parties to
such merger or consolidation is a Subsidiary Guarantor, (i) the continuing or
surviving corporation shall be a Subsidiary Guarantor or (ii) simultaneously
with such transaction, the continuing or surviving corporation shall become a
Subsidiary Guarantor, and the Borrower shall, and shall cause its Subsidiaries
to, comply with Section 6.9 in connection therewith;

 

(c) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any of its other
Subsidiaries, provided that Dispositions to Designated Subsidiaries by the
Borrower and its Domestic Subsidiaries that are not also Designated Subsidiaries
shall, to the extent that the consideration received for the assets Disposed of
is less than the fair market value of such assets that would be received from an
unaffiliated third party in a bona fide sale on an arms-length basis, be deemed
to be Investments in such Designated Subsidiaries and subject to the limitations
set forth in Section 7.7;

 

(d) the Borrower and its Subsidiaries may make any Restricted Payments permitted
under Section 7.6; and

 

(e) the Borrower or any or its Subsidiaries may enter into any merger,
consolidation or amalgamation to effectuate any Permitted Acquisition; provided
that (i) if the Borrower is a party to such merger, consolidation or
amalgamation, the Borrower shall be the surviving corporation and (ii), subject
to the immediately preceding clause (i), if any of the parties to such merger,
consolidation or amalgamation is a Subsidiary Guarantor, (1) the continuing or
surviving corporation shall be a Subsidiary Guarantor or (2) simultaneously with
such transaction, the continuing or surviving corporation shall become a
Subsidiary Guarantor, and the Borrower shall, and shall cause its Subsidiaries
to, comply with Section 6.9 in connection therewith.

 

61



--------------------------------------------------------------------------------

7.5 Limitation on Disposition of Property.

 

Dispose of any of its Property (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock
to any Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b) the sale of inventory in the ordinary course of business;

 

(c) Dispositions permitted by Sections 7.4(b) and 7.4(c);

 

(d) Restricted Payments permitted under Section 7.6;

 

(e) Investments permitted by Section 7.7;

 

(f) the sale or issuance of the Capital Stock of any Subsidiary of the Borrower
to the Borrower or any other Subsidiary of the Borrower;

 

(g) the Disposition of other assets, so long as immediately upon the
consummation of, and after taking into account, such Disposition, the
Consolidated Leverage Ratio does not exceed 3.00 to 1.00; and

 

(h) any settlement of or payment in respect of any property or casualty
insurance claim or any condemnation proceeding relating to any asset of the
Borrower or any of its Subsidiaries.

 

7.6 Limitation on Restricted Payments.

 

Declare or pay any dividend on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of the
Borrower or any of its Subsidiaries, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Borrower or any of its
Subsidiaries, or enter into any derivatives or other transaction with any
financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating the Borrower or any of its Subsidiaries
to make payments to such Derivatives Counterparty as a result of any change in
market value of any such Capital Stock (collectively, “Restricted Payments”),
except that:

 

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or any other Subsidiary, provided that any Restricted Payment made to a
Designated Subsidiary by any Domestic Subsidiary that is not a Designated
Subsidiary shall be deemed to be an Investment in such Designated Subsidiary
subject to the limitations set forth in Section 7.7 to the extent such
Restricted Payment is not promptly paid by such Designated Subsidiary as a
Restricted Payment to the holders of such Designated Subsidiary’s equity
securities;

 

62



--------------------------------------------------------------------------------

(b) the Borrower may make Restricted Payments in the form of common stock of the
Borrower;

 

(c) the Borrower may (i) repurchase shares of “Restricted Stock” and
“Performance Stock” sold pursuant to the CSG Employee Stock Purchase Plan from a
holder of such Capital Stock whose employment with the Borrower and its
Subsidiaries has terminated, provided that the repurchase price paid for any
such Restricted Stock or Performance Stock shall not exceed, in the case of
Performance Stock, the purchase price initially paid by such Person for such
Performance Stock or, in the case of Restricted Stock, the higher of the
purchase price initially paid by such Person for such Restricted Stock or the
Book Value (as defined in the applicable purchase agreement) of such Restricted
Stock, (ii) repurchase options and warrants (or Capital Stock issued upon the
exercise of options or warrants) in connection with the “cashless exercise” of
options or warrants, and (iii) repurchase capital Stock of the Borrower issued
pursuant to a stock incentive plan of the Borrower or any of its Subsidiaries in
such amounts as may be necessary to satisfy the tax withholding requirements
under applicable law with respect to such Capital Stock;

 

(d) so long as (i) no Default (other than a Default existing solely under
Section 8.1(d)) or Event of Default shall have occurred and be continuing, and
(ii) after giving effect to the consummation of such repurchase, declaration or
payment, the Borrower shall be in pro forma compliance with the covenant in
Section 7.1(c), the Borrower may repurchase its Capital Stock or declare and pay
dividends on its Capital Stock (it being understood that any such dividend may
be paid if, at the date of declaration thereof, such payment would have been
permitted hereunder);

 

(e) subject to Section 7.6(a), any Subsidiary of the Borrower may make
Restricted Payments to the holders of any class of such Subsidiary’s equity
securities in proportion to their respective holdings of such class; and

 

(f) the Borrower may make Permitted Subordinated Debt Payments.

 

7.7 Limitation on Investments.

 

Make any advance, loan, extension of credit (by way of guaranty or otherwise),
CSA Payments, or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting an
ongoing business from, or make any other investment in, any other Person (all of
the foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business;

 

(b) investments in Cash Equivalents;

 

(c) Investments arising in connection with (i) the incurrence of Indebtedness
and other obligations to the extent permitted by Sections 7.2(c) and 7.2(f) or
(ii) any Disposition to the extent permitted by Sections 7.4(c) or 7.5(d);

 

63



--------------------------------------------------------------------------------

(d) loans and advances to employees of the Borrower or any of its Subsidiaries
in the ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses);

 

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any of its Subsidiaries (other than Investments by the Borrower or
any Domestic Subsidiary that is not also a Designated Subsidiary in any
Designated Subsidiary);

 

(f) Permitted Acquisitions;

 

(g) Investments in Hedge Agreements permitted under Section 7.16;

 

(h) Investments (including debt obligations and Capital Stock) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in good faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;

 

(i) Investments consisting of consideration received in connection with
Dispositions permitted under Section 7.5(g);

 

(j) Investments made by the Borrower or any of its Subsidiaries to the extent
that the consideration therefor consists of equity securities of, or proceeds of
the issuance by the Borrower after the Closing Date of equity securities of, the
Borrower;

 

(k) loans and advances to officers, directors and employees of the Borrower and
its Subsidiaries for the sole purpose of purchasing Capital Stock of the
Borrower or of refinancing any such loans made by others (or purchase of such
loans made by others), provided that if any such loans and advances are made in
cash, the Person making such loans or advances shall, substantially
contemporaneously with the making of any such loans or advances, receive cash in
the amount of such loans and advances;

 

(l) Investments by Borrower or any its Subsidiaries in any joint venture or in
any Designated Subsidiary, provided that the aggregate consideration (other than
any such consideration (i) of the type referred to in Section 7.7(j) or (ii)
consisting of licenses of Intellectual Property that do not constitute
Dispositions) paid by the Borrower and such Subsidiaries in respect of such
Investments during the term of this Agreement shall not exceed (1) in the case
of any single Investment, $50,000,000 and (2) in the case of all such
Investments, $100,000,000;

 

(m) so long as (i) no Default (other than a Default existing solely under
Section 8.1(d)) or Event of Default shall be in effect after giving effect to
the making of such repurchase or cash conversion and (ii) after giving effect to
the making of such repurchase or cash conversion, the Borrower shall be in pro
forma compliance with the covenant in Section 7.1(c), the Borrower may (1)
repurchase Subordinated Debt in the open market or (2) settle any conversion, or
portion thereof, in cash pursuant to Article X of the Indenture (each a
“Permitted Subordinated Debt Payment”); and

 

64



--------------------------------------------------------------------------------

(n) in addition to Investments otherwise expressly permitted by this Section
7.7, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed (i) during any single calendar year,
$20,000,000 and (ii) in the case of all such Investments during the term of this
Agreement, $40,000,000.

 

7.8 Limitation on Charter Amendments.

 

Amend the certificate of incorporation of the Borrower or any Subsidiary
Guarantor in any manner that would be materially adverse to the Lenders.

 

7.9 Limitation on Transactions with Affiliates.

 

Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate (other than the
Borrower and its Subsidiaries) unless such transaction is (a) otherwise
permitted under this Agreement and (b) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate; provided that each of the Borrower and its Subsidiaries shall be
permitted to (i) make any Dispositions permitted to be made by it under Section
7.5, (ii) make any Restricted Payments permitted to be made by it under Section
7.6 and (iii) make any Investments permitted to be made by it pursuant to
Section 7.7, (iv) pay customary fees to, and the reasonable out-of-pocket
expenses of, its Board of Directors and provide customary indemnities for the
benefit of members of its Board of Directors and (v) enter into and perform its
obligations under employment agreements and other compensation arrangements with
its officers, directors and employees in the ordinary course of business.

 

7.10 Limitation on Sales and Leasebacks.

 

Enter into any arrangement with any Person providing for the leasing by the
Borrower or any of its Subsidiaries of real or personal property which has been
or is to be sold or transferred by the Borrower or such Subsidiary to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of the
Borrower or such Subsidiary if the aggregate consideration received by the
Borrower and its Subsidiaries in connection with all such transactions exceeds
$20,000,000.

 

7.11 Limitation on Changes in Fiscal Periods.

 

Permit the fiscal year of the Borrower to end on a day other than December 31 or
change the Borrower’s method of determining fiscal quarters.

 

7.12 Limitation on Negative Pledge Clauses.

 

Enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of the Borrower or any of its Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its Property or revenues,
whether now owned or hereafter acquired, to secure the Obligations or, in the
case of the Borrower or any Subsidiary Guarantor, its obligations under the
Guarantee and Collateral Agreement, other than (a) this Agreement and the

 

65



--------------------------------------------------------------------------------

other Loan Documents, (b) any agreements governing any purchase money
Indebtedness or Capital Lease Obligations (and any refinancing thereof permitted
by Section 7.2(d)) otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (c) any
agreements governing Indebtedness of any Foreign Subsidiary permitted hereunder
(in which case, any prohibition or limitation shall only be effective against
the assets of such Foreign Subsidiary and its Foreign Subsidiaries), (d)
customary provisions in leases provided that such restrictions apply only to the
leased assets and (e) customary restrictions and conditions contained in
agreements relating to a Disposition of assets (including the sale of any
Subsidiary) pending such Disposition, provided that such restrictions and
conditions apply only to the assets (or Subsidiary) that is to be Disposed of
and such Disposition is permitted hereunder.

 

7.13 Limitation on Restrictions on Subsidiary Distributions.

 

Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary, (b) make
Investments in any Subsidiary or (c) transfer any of its assets to any
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) any restrictions in
any agreements governing any purchase money Indebtedness or Capital Lease
Obligations (and any refinancing thereof permitted by Section 7.2(d)) otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby) and (iv) any restrictions in any
agreements governing Indebtedness of Foreign Subsidiaries otherwise permitted
hereby (in which case, any restrictions shall only be effective against such
Foreign Subsidiary and its Foreign Subsidiaries).

 

7.14 Limitation on Lines of Business.

 

Enter into any business, either directly or through any Subsidiary of the
Borrower, except for those businesses in which the Borrower and its Subsidiaries
are engaged on the date of this Agreement or that are reasonably related
thereto, except to the extent that, in the context of an acquisition permitted
hereunder, the acquiring Loan Party acquires a line of business in an unrelated
field or industry which is incidental to the business acquired.

 

7.15 Prepayments of Subordinated Debt; Amendments to Indenture.

 

(a) Make any voluntary or optional payment or prepayment on or redemption,
defeasance or other acquisition for value (including by way of depositing with
the trustee with respect thereto money or securities before due for the purpose
of paying when due) of all or any portion of the principal amount of the
Subordinated Debt or settle any conversion, or portion thereof, in cash pursuant
to Article X of the Indenture; provided that nothing contained in this Section
7.15 shall limit or impair the rights of (i) the holders of the Subordinated
Debt to convert all or any portion of the Subordinated Debt into Capital Stock
of the Borrower pursuant to Article X of the Indenture and (ii) the Borrower to
consummate any Permitted Subordinated Debt Payment.

 

66



--------------------------------------------------------------------------------

(b) Amend, supplement or modify or consent to any amendment, supplement or other
modification of any of the terms or provisions contained in, or applicable to
the Indenture or any other agreement, document or instrument executed or
delivered pursuant to or in connection therewith, except that Required Lenders’
prior approval shall not be required for any such amendment, supplement or
modification which, in each case, does not adversely affect the Borrower’s or
any Subsidiary Guarantor’s ability to pay and perform the Obligations or the
Administrative Agent’s or any Lender’s rights or remedies under any of the Loan
Documents.

 

(c) The Borrower will not (i) designate any Indebtedness other than the
Obligations as “Designated Senior Indebtedness” for purposes of (and as such
term is defined in) the Indenture and (ii) in the event of any Refinancing of
the Subordinated Debt permitted pursuant to Section 7.2(b), designate any
Indebtedness other than the Obligations as “Designated Senior Indebtedness” (or
other term of similar intent) as defined in and for purposes of the indenture or
other definitive financing document evidencing any such Refinancing.

 

(d) Except to effect a Permitted Subordinated Debt Payment or to make a payment
of accrued interest that is due and payable on the Subordinated Debt and that is
otherwise permitted to be paid under the terms of the Indenture and this
Agreement, the Borrower will not, without the prior consent of the Required
Lenders, deposit with the Trustee under the Indenture cash sufficient to pay all
amounts due and owing on the outstanding Subordinated Debt.

 

7.16 Limitation on Hedge Agreements.

 

Enter into any Hedge Agreement other than Hedge Agreements entered into in the
ordinary course of business, and not for speculative purposes, to protect
against changes in interest rates, foreign exchange rates, commodity prices or
other risks.

 

7.17 Negative Pledge. Notwithstanding anything to the contrary in this Agreement
(including, without limitation, Section 7.3), create or incur any Lien upon any
Deposit Account, Securities Account, Letter-of-Credit Right or Copyrights
registered or for which an application for registration has been filed with the
United States Copyright Office, in each of which case the Borrower or any of its
Subsidiaries has rights, other than the following:

 

(a) With respect to Deposit Accounts and Securities Accounts, (i) the customary
rights of the depositary bank or securities intermediary, as the case may be,
with respect to services fees, customer charges, commissions and offset rights;
and (ii) Liens that are junior in priority to the Lien of the Administrative
Agent granted pursuant to the Guarantee and Collateral Agreement and the other
Loan Documents;

 

(b) With respect to Letter-of-Credit Rights, Liens that are junior in priority
to the Lien of the Administrative Agent granted pursuant to the Guarantee and
Collateral Agreement and the other Loan Documents;

 

67



--------------------------------------------------------------------------------

(c) With respect to Copyrights registered or for which an application for
registration has been filed with the United States Copyright Office, Liens that
are junior in priority to the Lien of the Administrative Agent granted pursuant
to the Guarantee and Collateral Agreement and the other Loan Documents, so long
as prior to the granting of such junior Lien, the Administrative Agent has duly
filed with the United States Copyright Office a security agreement or the
equivalent, describing and reflecting the Lien of the Administrative Agent;

 

(d) Liens permitted under Section 7.3(m);

 

(e) In the case of Deposit Accounts and Securities Accounts, Liens permitted
under Section 7.3(c) or Section 7.3(d); and

 

(f) In the case of any such Copyrights, Liens permitted under Section 7.3(j).

 

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) The Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or

 

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

 

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrower and CSG only), Section 6.7(a) or Section 7; or

 

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) notice of
such default shall have been given to the Borrower by the Administrative Agent
or any Lender or (ii) a Responsible Officer of the Borrower shall have become
aware, or reasonably should have become aware, of such default; or

 

(e) The Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation, but excluding the Loans and Reimbursement Obligations) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or

 

68



--------------------------------------------------------------------------------

performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) or (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness, individually or in the
aggregate, the outstanding principal amount of which exceeds in the aggregate
$15,000,000; or

 

(f) (i) The Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Subsidiaries
(other than any Immaterial Subsidiary) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries (other than any Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
90 days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 90 days from the
entry thereof; or (iv) the Borrower or any of its Subsidiaries (other than any
Immaterial Subsidiary) shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii) or (iii) above; or (v) the Borrower or any of its Subsidiaries
(other than any Immaterial Subsidiary) shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due; or

 

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall be commenced by the PBGC to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for

 

69



--------------------------------------------------------------------------------

purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) the Borrower or any Commonly Controlled
Entity shall, or shall be likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

 

(h) One or more judgments, decrees or arbital decisions shall be entered against
the Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary)
involving for the Borrower and such Subsidiaries taken as a whole a liability
(to the extent not paid or covered by insurance as to which the relevant
insurance company has not contested coverage) of $15,000,000 or more, and such
judgments, decrees or arbital decisions shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or

 

(i) Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 10.15), to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
as to Collateral having an aggregate value in excess of $15,000,000, except to
the extent that any of the foregoing (i) results from the failure of the
Administrative Agent to maintain possession of certificates evidencing
securities or instruments pledged under the Security Documents, (ii) results
from the failure of the Administrative Agent to file financing statements or
continuation statements in any jurisdiction in which any Loan Party has
represented to the Administrative Agent that it is located within the meaning of
the UCC or (iii) is covered by a lender’s title insurance policy; or

 

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 10.15), to be in full force and effect or
any Loan Party or any Affiliate of any Loan Party shall so assert in writing; or

 

(k) Any Change of Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with

 

70



--------------------------------------------------------------------------------

accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
In the case of all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to 105% of the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other Obligations of the Borrower hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto).

 

SECTION 9. THE AGENTS

 

9.1 Appointment.

 

Each Lender hereby irrevocably designates and appoints the Agents as the agents
of such Lender under this Agreement and the other Loan Documents, and each
Lender irrevocably authorizes each Agent, in such capacity, to take such action
on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.

 

9.2 Delegation of Duties.

 

Each Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

9.3 Exculpatory Provisions.

 

Neither any Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except to

 

71



--------------------------------------------------------------------------------

the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any Affiliate of any Loan Party or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value of any Collateral or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

 

9.4 Reliance by Agents.

 

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, telecopy, telex or teletype message, telephone
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. The Agents may deem and treat the Person whose
name is recorded on the Register as the owner of any Note as the owner thereof
for all purposes, unless such Note shall have been transferred in accordance
with Section 10.6 and all actions required by such Section in connection with
such transfer shall have been taken. No Agent shall incur any liability to any
Lender for conditioning its willingness to take any action under this Agreement
or any other Loan Document upon the receipt by such Agent of such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Each Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement or any other Loan
Document, all Lenders or any other instructing group of Lenders specified by
this Agreement or such other Loan Document), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.

 

(b) For purposes of determining compliance with the conditions precedent
specified in Section 5 as to any extension of credit, each Lender that has
executed a Lender Addendum or shall hereafter execute and deliver an Assignment
and Acceptance in accordance with Section 10.6(c) shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter either sent by any Agent to such Lender for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender, unless an officer of
any Agent responsible for the transactions contemplated by the Loan Documents
shall have received notice

 

72



--------------------------------------------------------------------------------

from such Lender prior to such extension of credit specifying its objection
thereto and either such objection shall not have been withdrawn by notice to an
Agent to that effect or such Lender shall not have made available to any Agent
the Lender’s ratable portion of such extension of credit.

 

9.5 Notice of Default.

 

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent shall have received
notice from a Lender, the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent shall receive such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement or any other Loan Document, all Lenders or any
other instructing group of Lenders specified by this Agreement or such other
Loan Document); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6 Non-Reliance on Agents and Other Lenders.

 

Each Lender expressly acknowledges that no Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender confirms to the Agents that it
has not relied, and will not rely hereafter, on any Agent to check or inquire on
such Lender’s behalf into the adequacy, accuracy or completeness or any
information provided by any of the Loan Parties or any other Person under or in
connection with the Loan Documents or the transactions herein contemplated
(whether or not the information has been or is hereafter distributed to such
Lender by any Agent). Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their affiliates, and all applicable bank regulatory laws relating to the
transactions contemplated thereby and by the other Loan Documents, and made its
own decision to make its Loans and other extensions of credit hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the

 

73



--------------------------------------------------------------------------------

business, prospects, operations, property, condition (financial or otherwise) or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations or warranties, recitals or
statements made herein or therein or made in any written or oral statements, or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Agent to the Lenders or by or on
behalf of any Loan Party to any Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or as to the existence or possible
existence of any Default or Event of Default.

 

9.7 Indemnification.

 

Whether or not the transactions contemplated hereby shall be consummated, the
Lenders agree to indemnify each Agent in its capacity as such and their
respective officers, directors, employees, agents, attorneys-in-fact and
affiliates (to the extent not reimbursed by or on behalf of the Borrower and
without limiting any obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for, and to save each Agent and
other Person harmless from and against, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Loans and the termination
or resignation of such Agent) be imposed on, incurred by or asserted against
such Agent or other Person in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
other Person under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s or other
Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall reimburse each Agent upon demand for its ratable
share of any costs or other out-of-pocket expenses (including all fees and
disbursements of any law firm or other external counsel, the allocated cost of
internal legal services and all disbursements of internal counsel (collectively,
“Attorney Costs”)) incurred by such Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein to the
extent that such Agent is not reimbursed for such expenses by or on behalf of
the Borrower. Without

 

74



--------------------------------------------------------------------------------

limiting the generality of the foregoing, if the Internal Revenue Service or any
other Governmental Authority of the United States or other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to the Administrative Agent under this
Section 9.7, together with all costs and expenses (including Attorney Costs),
except where such failure to properly withhold tax from such amounts is
attributable to the gross negligence or willful misconduct of the Administrative
Agent. The agreements in this Section shall survive the payment of the Loans and
all other amounts payable hereunder.

 

9.8 Agent in Its Individual Capacity.

 

Each Agent and its affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory or other business with
any Loan Party and their Affiliates as though such Agent were not an Agent and
without notice to or consent of the Lenders. With respect to its Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, each Agent shall have the same rights and powers under this Agreement and
the other Loan Documents as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.

 

9.9 Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall, with, unless an Event of Default shall have occurred and
be continuing, the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders, whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. The Syndications Agent may, at any time,
by notice to the Lenders and the Administrative Agent, resign as Syndications
Agent hereunder, whereupon the duties, rights, obligations and responsibilities
of the Syndications Agent hereunder shall automatically be assumed by, and inure
to the benefit of, the

 

75



--------------------------------------------------------------------------------

Administrative Agent, without any further act by the Syndications Agent, the
Administrative Agent or any Lender. After any retiring Agent’s resignation as
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Loan Documents.

 

9.10 Collateral Matters; Authorization to Release Liens and Guarantees.

 

(a) The Administrative Agent is authorized on behalf of all the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral and any Security Document
which may be necessary to perfect and maintain perfected the security interest
in and Liens upon the Collateral granted pursuant to the Security Documents.

 

(b) The Administrative Agent is hereby irrevocably authorized by each of the
Lenders to effect any release of Liens or guarantee obligations contemplated by
Section 10.15. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release Liens
and guarantee obligations pursuant to this Section 9.10 and Section 10.15.

 

9.11 The Arrangers and the Syndication Agent.

 

None of the Arrangers or the Syndication Agent, in their respective capacities
as such, shall have any duties or responsibilities, and none of them shall incur
any liability, under this Agreement and the other Loan Documents.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers.

 

Neither this Agreement or any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or (with the written consent of the Required
Lenders) the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents (including amendments
and restatements hereof or thereof) for the purpose of adding any provisions to
this Agreement or the other Loan Documents or changing in any manner the rights
of the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on
such terms and conditions as may be specified in the instrument of waiver, any
of the requirements of this Agreement or the other Loan Documents or any Default
or Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

 

(i) forgive all or any portion of the principal amount or extend the final
scheduled date of maturity of any Loan or Reimbursement Obligation, reduce the
stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof, or increase the amount or extend the expiration
date of any Commitment of any Lender, in each case without the consent of each
Lender directly affected thereby;

 

76



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, in each case without the consent of all Lenders;

 

(iii) amend, modify or waive any provision of Section 9 or any other provision
of this Agreement that affects the rights and obligations of any Agent without
the consent of any Agent directly affected thereby;

 

(iv) amend, modify or waive any provision of Section 2.14, Section 10.7(a) or
Section 3.4(c) without the consent of each Lender directly affected thereby;

 

(v) amend, modify or waive any provision of Section 2.3 or Section 2.4 in any
manner that affects the rights or obligations of the Swing Line Lender without
the consent of the Swing Line Lender; or

 

(vi) amend, modify or waive any provision of Section 3 in any manner that
affects the rights or obligations of the Issuing Lender without the consent of
the Issuing Lender.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans and issuers of, and
participants in, the Letters of Credit. In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. Any such waiver, amendment, supplement
or modification shall be effected by a written instrument signed by the parties
required to sign pursuant to the foregoing provisions of this Section; provided
that delivery of an executed signature page of any such instrument by facsimile
transmission shall be effective as delivery of a manually executed counterpart
thereof.

 

For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof (collectively, the
“Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Extensions of Credit
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

 

10.2 Notices.

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided

 

77



--------------------------------------------------------------------------------

herein, shall be deemed to have been duly given or made when delivered, or five
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed (a) in the case of the
Borrower and the Agents, as follows and (b) in the case of the Lenders, as set
forth in an administrative questionnaire delivered to the Administrative Agent
or on Schedule I to the Lender Addendum to which such Lender is a party or, in
the case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Acceptance, in such Assignment and Acceptance or (c) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:

 

The Borrower:

   CSG Systems International, Inc.      7887 East Belleview Avenue, Suite 1000  
   Englewood, Colorado 80111      Attention: Chief Financial Officer     
Telecopy: (303) 796-2881      Telephone: (303) 796-2856

The Administrative Agent:

   Wells Fargo Bank, National Association      1740 Broadway, MAC C7301-031     
Denver, Colorado 80274      Attention: Catherine M. Jones      Telecopy: (303)
863-6670      Telephone: (303) 863-5070

Swing Line Lender:

   As notified by the Swing Line Lender to the      Administrative Agent and the
Borrower

Issuing Lender:

   As notified by the Issuing Lender to the      Administrative Agent and the
Borrower

 

provided that any notice, request or demand to or upon the Administrative Agent,
the Swing Line Lender or any Issuing Lender shall not be effective until
received.

 

10.3 No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of any Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4 Survival of Representations and Warranties.

 

All representations and warranties made herein, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

78



--------------------------------------------------------------------------------

10.5 Payment of Expenses.

 

The Borrower agrees (a) to pay or reimburse the Agents for all their reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Revolving Credit Facilities (other than fees payable to syndicate members)
and the development, preparation and execution of, and any amendment, supplement
or modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of,
a single firm of outside counsel to the Administrative Agent (and required local
counsel) and the charges of Intralinks, (b) to pay or reimburse each Lender and
the Agents for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including, without limitation, the fees and disbursements of counsel to each
Lender and of counsel to the Agents, (c) to pay, indemnify, or reimburse each
Lender and the Agents for, and hold each Lender and the Agents harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify or reimburse
each Lender, each Agent, their respective affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever arising from or in connection with any investigation, action,
litigation or proceeding (whether or not such Indemnitee is a party thereto)
relating to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and any such other documents,
including, without limitation, any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Borrower or any
of its Subsidiaries or any of the Properties and the fees and disbursements and
other charges of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against the Borrower hereunder (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by unauthorized
persons of Information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any

 

79



--------------------------------------------------------------------------------

of them might have by statute or otherwise against any Indemnitee pursuant to
such Indemnitee’s role in or status under this Agreement or the other Loan
Documents or its enforcement of its rights hereunder or thereunder. All amounts
due under this Section shall be payable not later than 30 days after written
demand therefor. Statements for amounts payable by the Borrower pursuant to this
Section shall be submitted to Controller/Principal Accounting Officer (Telephone
No. (402) 431-7574) (Fax No. (402) 431-7254), at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a notice to the Administrative Agent. The
agreements in this Section shall survive repayment of the Loans and all other
amounts payable hereunder.

 

10.6 Successors and Assigns; Participations and Assignments.

 

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Agents, all future holders of the Loans and issuers
of, and participants in, Letters of Credit and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of the
Administrative Agent and each Lender.

 

(b) Any Lender may, without notice to or the consent of the Borrower or the
Agents, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan, Commitment or other interest for all purposes under
this Agreement and the other Loan Documents, and the Loan Parties and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. In no event shall any Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Loan Document, or any consent to any departure by any Loan Party
therefrom, except to the extent that such amendment, waiver or consent would
require the consent of all Lenders pursuant to Section 10.1. The Borrower agrees
that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.7(a) as
fully as if such Participant were a Lender hereunder. The Borrower also agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if such Participant were a Lender; provided
that, in the case of Section 2.16, such Participant shall have complied with the
requirements of said Section, and provided, further, that no Participant shall
be entitled to receive any greater amount pursuant to any such Section than the
Lender that sold the participating interest to such Participant would have been
entitled to receive in respect of the amount of the participation sold by such
Lender to such Participant had no such sale occurred.

 

80



--------------------------------------------------------------------------------

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate of any Lender or, with the consent of the Borrower and the
Administrative Agent (which, in each case, shall not be unreasonably withheld or
delayed) (provided that no such consent of the Administrative Agent need be
obtained by either Wells Fargo or KeyBank and provided further that the consent
of the Borrower shall not be required if an Event of Default has occurred and is
continuing), to an additional bank, or financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance executed by such Assignee and such
Assignor (and, where the consent of the Borrower, the Administrative Agent is
required pursuant to the foregoing provisions, by the Borrower and such other
Persons) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that, unless otherwise agreed by the
Borrower and the Administrative Agent, no such assignment to an Assignee (other
than any Lender, any affiliate thereof or Related Fund of any Lender) shall be
in an aggregate principal amount of less than, and the aggregate principal
amount retained by the assigning Lender shall not (unless such assigning Lender
is thereby assigning all of its interest under this Agreement) be less than
$5,000,000 unless otherwise agreed to by the Borrower and the Administrative
Agent, in each case other than in the case of an assignment of all of a Lender’s
interests under this Agreement. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with Commitments and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto, except as to Section 2.15, 2.16 and 10.5 in respect of the period
prior to such effective date). Notwithstanding any provision of this Section,
the consent of the Borrower shall not be required for any assignment that occurs
at any time when any Event of Default shall have occurred and be continuing. For
purposes of the minimum assignment amounts set forth in this paragraph, multiple
assignments by two or more Related Funds shall be aggregated.

 

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, each Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of the Loans and any Notes evidencing such Loans recorded therein
for all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed

 

81



--------------------------------------------------------------------------------

Assignment and Acceptance; thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the designated Assignee, and the old Notes
shall be returned by the Administrative Agent to the Borrower marked “canceled”.
The Register shall be available for inspection by the Borrower or any Agent, or
by any Lender (with respect to any entry relating to such Lender’s Loans), at
any reasonable time and from time to time upon reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable in the case of an Assignee which is already a Lender or is an affiliate
or Related Fund of a Lender or a Person under common management with a Lender),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Revolving Credit Note of the assigning
Lender, or in exchange for the Swing Line Note of the assigning Swing Line
Lender, if applicable) a new Revolving Credit Note (or Swing Line Note, as the
case may be) to the order of such Assignee in an amount equal to the Revolving
Credit Commitment (or the Swing Line Commitment) assumed or acquired by it
pursuant to such Assignment and Acceptance and, if the Assignor has retained a
Revolving Credit Commitment upon request, a new Revolving Credit Note to the
order of the Assignor in an amount equal to the Revolving Credit Commitment
retained by it hereunder. Such new Note or Notes shall be dated the Closing Date
and shall otherwise be in the form of the Note or Notes replaced thereby.

 

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
(x) any pledge or assignment by a Lender of any Loan or Note to any Federal
Reserve Bank in accordance with applicable law and (y) any pledge or assignment
by a Lender that is a fund that invests in bank loans to any holder of, trustee
for, or any other representative of holders of, obligations owed or securities
issued, by such fund, as security for such obligations or securities; provided
that any foreclosure or similar action by any such holder, trustee or
representative shall be subject to the provisions of Section 10.6(c) concerning
assignments.

 

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the

 

82



--------------------------------------------------------------------------------

Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 10.6(g), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender, or with the prior written consent of the Borrower and
the Administrative Agent (which consent shall not be unreasonably withheld) to
any financial institutions providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans, and (B)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld. This paragraph
(g) may not be amended without the written consent of any SPC with Loans
outstanding at the time of such proposed amendment.

 

10.7 Adjustments; Set-off.

 

(a) Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders under the Revolving Credit
Facility, if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s
Obligations, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Obligations, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, upon prior written notice to the Administrative
Agent and without prior notice to the Borrower, any such notice being expressly
waived by the Borrower, to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or

 

83



--------------------------------------------------------------------------------

unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

10.8 Counterparts.

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement or of a Lender Addendum by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9 Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10 Integration.

 

This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Agents, the Arrangers and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Arranger, any Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

10.11 GOVERNING LAW.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12 Submission To Jurisdiction; Waivers.

 

The Borrower hereby irrevocably and unconditionally:

 

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York,
located in Manhattan, New York City, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

 

84



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and, to the fullest extent permitted under applicable law, waives any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be, at the address set forth for it in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13 Acknowledgments.

 

The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither any Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Arrangers, the Agents and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among the Borrower and the Lenders.

 

10.14 Confidentiality.

 

Each of the Agents and the Lenders agrees to keep confidential all non-public
information provided to it by any Loan Party pursuant to this Agreement;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to any Arranger, any Agent, any other Lender
or any affiliate of any thereof, (b) to any Participant or Assignee (each, a
“Transferee”) or prospective Transferee that agrees in writing to comply with
the provisions of this Section or provisions substantially similar thereto, (c)
to any of its employees, directors, agents, attorneys, accountants and other
professional advisors, (d) to any financial institution that is a direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section), (e) upon the request or demand of any Governmental
Authority having jurisdiction over

 

85



--------------------------------------------------------------------------------

it, (f) in response to any order of any court or other Governmental Authority or
as may otherwise be required pursuant to any Requirement of Law, (g) in
connection with any litigation or similar proceeding, (h) that has been publicly
disclosed other than in breach of this Section, (i) to self-regulatory bodies or
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (j) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

 

10.15 Release of Collateral and Guarantee Obligations.

 

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with (i) any
Disposition of Property, or (ii) in the case of Intellectual Property, any such
Intellectual Property shall be licensed by any Grantor pursuant to a license, in
the case of each of clauses (i) and (ii) above to a Person other than the
Borrower or any of its Subsidiaries in a transaction not otherwise prohibited by
the Loan Documents, the Administrative Agent shall (without notice to, or vote
or consent of, any Lender or any affiliate of a Lender that is party to any
Specified Hedge Agreement) take such actions as shall be required to release its
security interest in any Collateral being Disposed of in such Disposition (other
than Intellectual Property being licensed, in which event the Administrative
Agent shall, to the extent such license is either an exclusive license or a
non-exclusive license not entered into in the ordinary course of business within
the meaning of Section 9-321 of the UCC, execute and deliver to such Grantor
such documents reasonably necessary or desirable to subordinate such security
interest to such licensee’s interest in the Intellectual Property being
licensed) and to release any guarantee obligations under any Loan Document of
any Person being Disposed of in such Disposition, to the extent necessary to
permit consummation of such Disposition (or such license of Intellectual
Property) in accordance with the Loan Documents.

 

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (i) obligations in respect of any
Specified Hedge Agreement and (ii) contingent indemnification, increased costs
and expense reimbursement obligations as to which no claims have been asserted)
have been paid in full, all Commitments have terminated or expired and no Letter
of Credit shall be outstanding (or, as to any outstanding Letter of Credit, (x)
the Borrower shall have deposited cash to collateralize such outstanding Letter
of Credit or (y) the applicable Issuing Lender shall have fully released the
Lenders from their obligations hereunder to reimburse such Issuing Lender in
respect of drawings under such Letter of Credit and have accepted in lieu
thereof a back up letter of credit or other arrangements acceptable to such
Issuing Lender, in the case of each of clause (x) and (y), in accordance with
Section 10.16 of this Agreement), upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any Lender
or any affiliate of a Lender that is party to any Specified Hedge Agreement)
take such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations under any Loan Document,
whether or not on the date of such release there may be outstanding Obligations
in respect of Specified Hedge Agreements. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the

 

86



--------------------------------------------------------------------------------

insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Subsidiary Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
the Borrower or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

 

10.16 Certain Provisions Regarding Outstanding Letters of Credit.

 

In the event that the Commitments have been terminated and no Loan or any other
amount is owing to any Lender or any Agent hereunder, but one or more Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of such termination, the Borrower shall do one of the following:

 

(a) deposit in a cash collateral account opened by the Issuing Lender under any
such outstanding Letter of Credit, an amount equal to 105% of the aggregate then
undrawn and unexpired amount of such Letter of Credit, with amounts held in such
cash collateral account to be applied by the Issuing Lender to the payment of
drafts drawn under such Letters of Credit; or

 

(b) cause to be issued for the benefit of the Issuing Lender under any such
outstanding Letter of Credit, a back up letter of credit in lieu thereof
acceptable in form and substance to such Issuing Lender, or make other
arrangements acceptable in form and substance to such Issuing Lender, provided
that, upon, and as a condition to, such acceptance of a back up letter of credit
or other arrangements, such Issuing Lender shall expressly and fully release all
Lenders from any Reimbursement Obligations hereunder with respect to such
outstanding Letter of Credit.

 

After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
Obligations of the Borrower hereunder and under the other Loan Documents shall
have been paid in full (other than contingent obligations for indemnification,
increased costs or expense reimbursement as to which no claims have been
asserted), the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto).

 

10.17 Accounting Changes.

 

In the event that any “Accounting Change” (as defined below) shall occur and
such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree that, upon the written request of the Borrower or the
Administrative Agent, they will enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made. If the Borrower shall have so notified the
Administrative Agent or the Administrative Agent (at the request of the Required
Lenders) shall have so notified the Borrower, until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had

 

87



--------------------------------------------------------------------------------

not occurred. “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants or, if applicable, the SEC.

 

10.18 Delivery of Lender Addenda.

 

Each initial Lender shall become a party to this Agreement by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender, the
Borrower and the Administrative Agent.

 

10.19 Designated Senior Indebtedness. The Borrower and the Lenders hereby
designate the Obligations from time to time and at any time accrued, incurred,
owing, payable or otherwise outstanding under, pursuant to or in connection with
this Agreement, any other Loan Document, the Letters of Credit or any other
document made, delivered or given in connection herewith or therewith as
“Designated Senior Indebtedness”, as such term is defined in, and for purposes
of, the Indenture.

 

10.20 WAIVERS OF JURY TRIAL.

 

THE BORROWER, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.21 Patriot Act.

 

Each Lender hereby notifies each Loan Party that pursuant to the requirements of
the USA Patriot Act of 2001 (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Act”) it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CSG SYSTEMS INTERNATIONAL, INC.

By:

 

/s/    Peter E. Kalan

--------------------------------------------------------------------------------

Name:   Peter E. Kalan Title:   EVP & CFO WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender and in its separate capacities as the Issuing Lender,
as the Swing Line Lender and as the Administrative Agent

By:

 

/s/    Catherine M. Jones

--------------------------------------------------------------------------------

Name:  

Catherine M. Jones

Title:  

Vice President

KEYBANK NATIONAL ASSOCIATION, as a Lender and in its separate capacity as the
Syndication Agent

By:

 

/s/    Thomas A. Crandell

--------------------------------------------------------------------------------

Name:  

Thomas A. Crandell

Title:  

Senior Vice President

CALYON NEW YORK BRANCH, as a Lender

By:

 

/s/    Attila Coach

--------------------------------------------------------------------------------

Name:  

Attila Coach

Title:  

Senior Vice President

By:

 

/s/    Philippe Soustra

--------------------------------------------------------------------------------

Name:  

Philippe Soustra

Title:  

Executive Vice President

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

By:

 

/s/    Gregory Shefrin

--------------------------------------------------------------------------------

Name:  

Gregory Shefrin

Title:  

Director

LEHMAN COMMERCIAL PAPER INC., as a Lender

By:

 

/s/    Francis J. Chang

--------------------------------------------------------------------------------

Name:  

Francis J. Chang

Title:  

Authorized Signatory

 

89



--------------------------------------------------------------------------------

Annex A

 

PRICING GRID FOR REVOLVING CREDIT LOANS, SWING LINE LOANS

AND COMMITMENT FEES

 

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Margin
for LIBOR Loans


--------------------------------------------------------------------------------

    Applicable Margin for
Base Rate Loans


--------------------------------------------------------------------------------

    Commitment
Fee Rate


--------------------------------------------------------------------------------

 

Greater than or equal to 2.50 to 1.00

   2.25 %   1.0 %   0.50 %

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

   2.00 %   0.75 %   0.50 %

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

   1.75 %   0.5 %   0.375 %

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

   1.50 %   0.25 %   0.375 %

Less than 1.00 to 1.00

   1.25 %   0.0 %   0.25 %

 

Changes in the Applicable Margin with respect to Revolving Credit Loans or Swing
Line Loans or in the Commitment Fee Rate resulting from changes in the
Consolidated Leverage Ratio shall become effective on the date (the “Adjustment
Date”) on which financial statements are delivered to the Lenders pursuant to
Section 6.1 (but in any event not later than the 45th day after the end of each
of the first three quarterly periods of each fiscal year or the 90th day after
the end of each fiscal year, as the case may be) and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements are delivered, the
Consolidated Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this Pricing Grid be deemed to be
greater than 2.50 to 1.00. In addition, at all times while an Event of Default
shall have occurred and be continuing, upon notice from the Administrative Agent
to the Borrower at the request of the Required Lenders, the Consolidated
Leverage Ratio shall for the purposes of this Pricing Grid be deemed to be
greater than 2.50 to 1.00. Each determination of the Consolidated Leverage Ratio
pursuant to this Pricing Grid shall be made for the periods and in the manner
contemplated by Section 7.1(a).

 



--------------------------------------------------------------------------------

SCHEDULE 4.4

 

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES



--------------------------------------------------------------------------------

SCHEDULE 4.15

 

SUBSIDIARIES

 



--------------------------------------------------------------------------------

SCHEDULE 4.19-1

 

UCC FILING JURISDICTIONS

 

Loan Party   Filing Office            

 

[Borrower to list name of each Loan Party which is a party to any Security
Document and each filing office in which a UCC financing statement must be filed
in respect of such Loan Party and its collateral]



--------------------------------------------------------------------------------

SCHEDULE 4.19-2

 

UCC FINANCING STATEMENTS TO REMAIN ON FILE



--------------------------------------------------------------------------------

SCHEDULE 4.19-3

 

UCC FINANCING STATEMENTS TO BE TERMINATED



--------------------------------------------------------------------------------

SCHEDULE 7.2

 

EXISTING INDEBTEDNESS



--------------------------------------------------------------------------------

SCHEDULE 7.3

 

EXISTING LIENS